Exhibit 10.1

Published CUSIP No.: 655666AE5

 

 

$650,000,000

REVOLVING CREDIT FACILITY

Dated as of August 14, 2009

among NORDSTROM, INC.,

as Borrower,

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Lenders,

BANK OF AMERICA, N.A.,

as Agent,

WELLS FARGO BANK, N.A.,

as Syndication Agent,

and

THE ROYAL BANK OF SCOTLAND PLC AND U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

BANC OF AMERICA SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Co-Book Managers

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1 DEFINITIONS AND RELATED MATTERS

   1

Section 1.1

  

Definitions

   1

Section 1.2.

  

Related Matters

   15

ARTICLE 2 AMOUNTS AND TERMS OF THE CREDIT FACILITIES

   17

Section 2.1.

  

Revolving Loans

   17

Section 2.2.

  

Bid Loans

   19

Section 2.3.

  

Use of Proceeds

   21

Section 2.4.

  

Interest; Interest Periods; Conversion/Continuation

   21

Section 2.5.

  

Notes, Etc.

   23

Section 2.6.

  

Fees

   24

Section 2.7.

  

Termination and Reduction of Revolving Commitments

   24

Section 2.8.

  

Repayments and Prepayments

   25

Section 2.9.

  

Manner of Payment

   25

Section 2.10.

  

Pro Rata Treatment

   26

Section 2.11

  

Sharing of Payments

   27

Section 2.12.

  

Mandatory Suspension and Conversion of Euro-Dollar Rate Loans

   27

Section 2.13.

  

Regulatory Changes

   28

Section 2.14.

  

Compensation for Funding Losses

   29

Section 2.15.

  

Certificates Regarding Yield Protection, Etc.

   29

Section 2.16

  

Taxes

   29

Section 2.17.

  

Applicable Lending Office; Discretion of Lenders as to Manner of Funding

   30

Section 2.18.

  

Increases in Revolving Commitment

   30

ARTICLE 3 CONDITIONS TO LOANS

   31

Section 3.1.

  

Closing Conditions

   31

Section 3.2.

  

Conditions Precedent to Loans

   32

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

   33

Section 4.1.

  

Organization, Powers and Good Standing

   33

Section 4.2.

  

Authorization, Binding Effect, No Conflict, Etc.

   33

Section 4.3.

  

Financial Information

   34

Section 4.4.

  

No Material Adverse Changes

   34

Section 4.5.

  

Litigation

   34

Section 4.6.

  

Agreements: Applicable Law

   34

Section 4.7.

  

Taxes

   34

Section 4.8.

  

Governmental Regulation

   35

Section 4.9.

  

Margin Regulations/Proceeds of Loans

   35

Section 4.10.

  

Employee Benefit Plans

   35

Section 4.11.

  

Disclosure

   35

Section 4.12.

  

Solvency

   35

Section 4.13.

  

Title to Properties

   36

ARTICLE 5 AFFIRMATIVE COVENANTS OF THE BORROWER

   36

Section 5.1.

  

Financial Statements and Other Reports

   36

Section 5.2.

  

Records and Inspection

   38

Section 5.3.

  

Corporate Existence, Etc.

   38

 

i



--------------------------------------------------------------------------------

Section 5.4

  

Payment of Taxes and Claims

   38

Section 5.5.

  

Maintenance of Properties

   39

Section 5.6.

  

Maintenance of Insurance

   39

Section 5.7.

  

Conduct of Business; Compliance with Law

   39

Section 5.8.

  

Further Assurances

   39

Section 5.9.

  

Future Information

   39

ARTICLE 6 NEGATIVE COVENANTS OF THE BORROWER

   40

Section 6.1.

  

Liens

   40

Section 6.2.

  

Restricted Payments

   42

Section 6.3.

  

Financial Covenants

   42

Section 6.4.

  

Restriction on Fundamental Changes

   43

Section 6.5.

  

Asset Dispositions

   43

Section 6.6.

  

Transactions with Affiliates

   43

ARTICLE 7 EVENTS OF DEFAULT, ETC

   44

Section 7.1.

  

Events of Default

   44

Section 7.2.

  

Remedies

   46

Section 7.3

  

Allocation of Payments After Event of Default

   46

ARTICLE 8 THE AGENT

   47

Section 8.1

  

Appointment and Authority

   47

Section 8.2

  

Rights as a Lender

   47

Section 8.3

  

Exculpatory Provisions

   47

Section 8.4

  

Reliance by Agent

   48

Section 8.5

  

Delegation of Duties

   48

Section 8.6

  

Resignation of Agent

   49

Section 8.7

  

Non-Reliance on Agent and Other Lenders

   49

Section 8.8

  

No Other Duties, Etc

   49

Section 8.9

  

Agent May File Proofs of Claim

   49

ARTICLE 9 MISCELLANEOUS

   50

Section 9.1.

  

Expenses

   50

Section 9.2

  

Indemnity; Damages

   51

Section 9.3.

  

Amendments; Waivers; Modifications in Writing

   52

Section 9.4.

  

Cumulative Remedies: Failure or Delays; Enforcement

   53

Section 9.5

  

Notices; Effectiveness; Electronic Communication

   53

Section 9.6.

  

Successors and Assigns; Designations

   55

Section 9.7.

  

Set Off

   58

Section 9.8.

  

Survival of Agreements, Representations and Warranties

   58

Section 9.9.

  

Execution in Counterparts

   59

Section 9.10.

  

Complete Agreement

   59

Section 9.11.

  

Limitation of Liability

   59

Section 9.12.

  

WAIVER OF TRIAL BY JURY

   59

Section 9.13.

  

Confidentiality

   59

Section 9.14.

  

Binding Effect; Continuing Agreement

   61

Section 9.15.

  

NO ORAL AGREEMENTS

   61

Section 9.16.

  

USA Patriot Act Notice

   61

Section 9.17.

  

No Advisory or Fiduciary Responsibility

   61

Section 9.18.

  

Electronic Execution of Assignments and Certain Other Documents

   62

Section 9.19.

  

Replacement of Lenders

   62

 

ii



--------------------------------------------------------------------------------

EXHIBITS

  

Exhibit 2.1(c)

  

Form of Notice of Borrowing

Exhibit 2.1(c)(iii)

  

Form of Notice of Responsible Officers

Exhibit 2.2(b)(i)

  

Form of Bid Loan Quote Request

Exhibit 2.2(b)(ii)

  

Form of Bid Loan Quote

Exhibit 2.4(b)(ii)

  

Form of Notice of Conversion/Continuation

Exhibit 2.5(a)(i)

  

Form of Revolving Loan Note

Exhibit 2.5(a)(ii)

  

Form of Bid Loan Note

Exhibit 3.1(d)

  

Form of Closing Officer’s Certificate

Exhibit 5.1(c)

  

Form of Compliance Certificate

Exhibit 9.6(b)

  

Form of Assignment and Assumption

SCHEDULES

  

Schedule 1.1(a)

  

Controlling Stockholders

Schedule 1.1(b)

  

Existing Liens

Schedule 1.1(c)

  

Revolving Commitments

Schedule 4.1

  

Organization of Borrower and Subsidiaries

Schedule 4.5

  

Material Litigation

Schedule 9.5

  

Certain Addresses for Notices

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

REVOLVING CREDIT AGREEMENT, dated as of August 14, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among NORDSTROM, INC., a Washington corporation (the “Borrower”), the banks and
other financial institutions that either now or in the future are parties hereto
(collectively the “Lenders” and each individually a “Lender”), WELLS FARGO BANK,
N.A., as syndication agent (in such capacity, the “Syndication Agent”) and BANK
OF AMERICA, N.A., as administrative agent for the Lenders (in such capacity, and
any successor in such capacity, the “Agent”). The Lenders, the Syndication Agent
and the Agent are collectively referred to herein as the “Lender Parties” and
each individually as a “Lender Party.”

RECITALS

WHEREAS, the Borrower has requested that the Lenders provide a new revolving
credit facility in an aggregate amount of $650,000,000 (the “Credit Facility”)
for the purposes hereinafter set forth;

WHEREAS, the Lenders have agreed to make the requested Credit Facility available
to the Borrower on the terms and conditions hereinafter set forth; and

WHEREAS, this Agreement replaces in its entirety the Existing Credit Agreement.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND RELATED MATTERS

Section 1.1    Definitions.

The following terms with initial capital letters have the following meanings:

“Absolute Rate” is defined in Section 2.2(b)(iii).

“Administrative Questionnaire” means an Administrative Questionnaire to be
completed by each Lender in a form supplied by the Agent.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person. The term “control” means the
possession, directly or indirectly, of the power, whether or not exercised, to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of Capital Stock, by contract or otherwise, and the terms
“controlled” and “common control” have correlative meanings. Unless otherwise
indicated, “Affiliate” refers to an Affiliate of the Borrower. Notwithstanding
the foregoing, in no event shall any Lender Party or any Affiliate of any Lender
Partly be deemed to be an Affiliate of the Borrower. For the avoidance of doubt,
the parties agree that, as of the date hereof, 1700 Seventh L.P., a Washington
limited partnership, is not an Affiliate of the Borrower.

“Agent” means Bank of America or any successor agent appointed in accordance
with Section 8.6.



--------------------------------------------------------------------------------

“Agent’s Account” means the account of the Agent identified as such on Schedule
9.5, or such other account as the Agent may hereafter designate by notice to the
Borrower and each Lender Party.

“Agent’s Office” means the office of the Agent identified as such on Schedule
9.5, or such other office as the Agent may hereafter designate by notice to the
Borrower and each Lender Party.

“Agreement” means this Credit Agreement, as it may be amended or modified from
time to time, including all Schedules and Exhibits.

“Applicable Law” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority, (ii) Governmental Approvals and (iii) orders, decisions, judgments,
awards and decrees of any Governmental Authority.

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of any payment with respect to Euro-Dollar Rate Loans, such Lender’s Euro-Dollar
Lending Office and (ii) in the case of any payment with respect to Base Rate
Loans or Bid Loans or any other payment under the Loan Documents, such Lender’s
Domestic Lending Office.

“Applicable Margin” means, at any time, with respect to Facility Fees, Base Rate
Loans or Euro-Dollar Rate Loans, as applicable, the appropriate applicable
percentage corresponding to the long term, senior, unsecured, non-credit
enhanced debt rating of the Borrower in effect from time to time as shown below:

 

    Level       

Long Term, Senior, Unsecured,

Non-Credit

Enhanced Debt Rating of

Borrower

     Applicable
Margin for
Euro-Dollar Rate
Loans           Applicable
Margin for
Base Rate
Loans           Applicable
Margin for
Facility Fees                      I.       

³ A+ from S&P

or

³ A1 from Moody’s

     1.075%           0.075%           0.175%                      II.       

³ A but < A+ from S&P

or

³ A2 but < A1 from Moody’s

     1.300%           0.300%           0.200%                      III.       

³ A- but < A from S&P

or

³ A3 but < A2 from Moody’s

     1.750%           0.750%           0.250%                      IV.       

³ BBB+ but < A- from S&P

or

Baa1 but < A3 from Moody’s

     2.125%           1.125%           0.375%                      V.       

³ BBB but < BBB+ from S&P

or

³Baa2 but < Baa1 from Moody’s

     2.500%           1.500%           0.500%     

 

2



--------------------------------------------------------------------------------

    Level       

Long Term, Senior, Unsecured,

Non-Credit

Enhanced Debt Rating of

Borrower

     Applicable
Margin for
Euro-Dollar Rate
Loans           Applicable
Margin for
Base Rate
Loans           Applicable
Margin for
Facility Fees                                                                  
                  VI.       

³ BBB- but < BBB from S&P

or

³ Baa3 but < Baa2 from Moody’s

     2.875%           1.875%           0.625%                      VI.       

< BBB- from S&P

or

< Baa3 from Moody’s

or

unrated by S&P and Moody’s

     3.250%           2.250%           0.750%     

Notwithstanding the above, (i) if at any time there is a split in ratings
between S&P and Moody’s of one level, the applicable percentage shall be
determined by the higher of the two ratings (e.g. A-/Baa1 results in Level III
pricing) and (ii) if at any time there is a split between S&P and Moody’s of two
or more levels, the applicable level shall be one level below the higher of the
S&P or Moody’s rating (e.g. A-/Baa2 results in Level IV pricing, as does
A-/Baa3).

The credit ratings to be utilized for purposes of determining a Level hereunder
are those assigned to the senior unsecured long-term debt of the Borrower
without third-party credit enhancement, and any rating assigned to any other
Debt of the Borrower shall be disregarded. The debt rating in effect at any date
is the debt rating that is in effect at the close of business on such date. The
Applicable Margin shall be determined and, if necessary, adjusted on the date
(each, a “Determination Date”) on which there is any change in the Borrower’s
debt ratings. Each Applicable Margin shall be effective from one Determination
Date until the next Determination Date. Any adjustment in the Applicable Margin
shall be applicable to all existing Euro-Dollar Rate Loans and all existing Base
Rate Loans as well as any new Euro-Dollar Rate Loans and any new Base Rate Loans
made. The Borrower shall notify the Agent in writing immediately upon any change
in its debt ratings.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption in the form of
Exhibit 9.6(b).

“Bank of America” means Bank of America, N.A. or any successor thereto.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended, modified, succeeded or replaced from time to
time.

“BAS” means Banc of America Securities LLC or any successor thereto, in its
capacity as joint lead arranger and co-book manager.

 

3



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate plus  1/2 of 1%, (ii) the Prime Rate and (iii) the
Interbank Offered Rate plus 1.0%. Notwithstanding the reference to the Interbank
Offered Rate in this definition, such rate is for reference only, and the Base
Rate shall in no event include “match-funding” of Loans using the Base Rate or
cause such Loans to be subject to an interest period or adjustment of the rate
due to taxes, Applicable Lending Office or the like; the unavailability of the
Interbank Offered Rate at any time shall result solely in the Base Rate being
the higher of the other two rates.

“Base Rate Loan” means a Revolving Loan, or portion thereof, that bears interest
by reference to the Base Rate.

“Bid Loan” is defined in Section 2.2(a).

“Bid Loan Borrowing” is defined in Section 2.2(a).

“Bid Loan Note” means a Bid Loan Note made by the Borrower, in substantially the
form of Exhibit 2.5(a)(ii), payable to the order of a Lender, evidencing the
obligation of the Borrower to repay the Bid Loans made by such Lender, and
includes any Bid Loan Note issued in exchange or substitution therefor.

“Bid Loan Quote” is defined in Section 2.2(b)(ii).

“Bid Loan Quote Request” is defined in Section 2.2(b)(i).

“Borrower” means Nordstrom, Inc., a Washington corporation, and its successors
and permitted assigns.

“Borrower Account” means the account of the Borrower identified as such on
Schedule 9.5, or such other account as the Borrower may hereafter designate by
notice to the Agent, with the prior consent of the Agent (such consent not to be
withheld, conditioned or delayed so long as the designation of such account
would not prevent the Agent from satisfying its obligations hereunder in a
timely manner).

“Borrower Materials” is defined in Section 5.1.

“Borrowing” means a contemporaneous borrowing of Loans of the same Type.

“Business Day” means any day that (i) is not a Saturday, Sunday or other day on
which commercial banks in Seattle, Washington, San Francisco, California or
Charlotte, North Carolina are authorized or obligated to close and (ii) if the
applicable Business Day relates to any Euro-Dollar Rate Loans, is a Euro-Dollar
Business Day.

“Capital Expenditures” means, for any period, for the Borrower and its
consolidated Subsidiaries, all capital expenditures as determined in accordance
with GAAP, but excluding expenditures to the extent made with insurance proceeds
received in connection with any loss of, damage to or destruction of any
property of the Borrower or its consolidated Subsidiaries so long as such
insurance proceeds are used to purchase, replace, rebuild or refurbish property
that is useful in the business of the Borrower or its Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Capital Stock” means, with respect to any Person, all (i) shares, interests,
participations or other equivalents (howsoever designated) of capital stock and
other equity or ownership interests of such Person and (ii) rights (other than
debt securities convertible into capital stock or other equity interests),
warrants or options to acquire any such capital stock or other equity interests.

“Capitalized Leases” means, as to any Person, all leases of such Person of real
or personal property that in accordance with GAAP are or should be capitalized
on the balance sheet of such Persons. The amount of any Capitalized Lease shall
be the capitalized amount thereof as determined in accordance with GAAP.

“Change of Control” means that (a) a majority of the directors of the Borrower
shall be Persons other than Persons (x) for whose election proxies shall have
been solicited by the board of directors of the Borrower or for whose
appointment or election is otherwise approved or ratified by the board of
directors of the Borrower or (y) who are then serving as directors appointed by
the board of directors to fill vacancies on the board of directors caused by
death or resignation (but not by removal) or to fill newly-created directorships
or (b) any “person” or “group” (as such terms are used in Sections 13(d) of the
Securities Exchange Act of 1934), other than the Controlling Stockholders,
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire whether such right is immediately exercisable or only after
the passage of time), directly or indirectly, of Voting Stock of the Borrower
(or other securities convertible into such Voting Stock) representing 50% or
more of the combined voting power of all Voting Stock of the Borrower.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.

“Compliance Certificate” is defined in Section 5.1(c).

“Contingent Obligation” means, as to any Person, any obligation, direct or
indirect, contingent or otherwise, of such Person which does or would reasonably
be expected to result in the direct payment of money (i) with respect to any
Debt or other obligation of another Person, including any direct or indirect
guarantee of such Debt (other than any endorsement for collection in the
ordinary course of business) or any other direct or indirect obligation, by
agreement or otherwise, to purchase or repurchase any such Debt or obligation or
any security therefor, or to provide funds for the payment or discharge of any
such Debt or obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), (ii) to provide funds to
maintain the financial condition of any other Person, (iii) to lease or purchase
property, securities or services primarily for the purpose of assuring the
holders of Debt or other obligations of another Person or (iv) otherwise to
assure or hold harmless the holders of Debt or other obligations of another
Person against loss in respect thereof. The amount of any Contingent Obligation
shall be the greater of (a) the amount of the Debt or obligation guaranteed or
otherwise supported thereby or (b) the maximum amount guaranteed or supported by
the Contingent Obligation. The term “Contingent Obligation”, as used with
respect to the Borrower or any Subsidiary, shall not include (1) the obligations
of the Borrower under any obligation which the Borrower has or may have to sell
to, repurchase from or indemnify the purchaser or other transferee with respect
to accounts discounted, sold or in which an interest is otherwise transferred by
the Borrower or any Subsidiary in the ordinary course of its business (but any
such other obligation shall be excluded only to the extent that such other
obligation is for the benefit, directly or indirectly, of any Person that is a
Wholly-Owned Subsidiary (direct or indirect) of the Borrower); or (2) any
obligation which a Subsidiary has or may have to sell to, repurchase from or
indemnify the purchaser or other transferee with respect to accounts discounted,
sold or in which an interest is otherwise transferred by the Borrower or such
Subsidiary in the ordinary course

 

5



--------------------------------------------------------------------------------

of its business (but any such other obligation shall be excluded only to the
extent that such obligation is for the benefit, directly or indirectly, of any
Person that is a Wholly-Owned Subsidiary (direct or indirect) of the Borrower);
(3) supply, service or licensing agreements between or among the Borrower or its
Subsidiaries and any Affiliate(s), in each case, so long as such agreements
comply with Section 6.6; (4) environmental indemnities routinely given as part
of sale, lease or other disposition or acquisition of real estate, or
(5) “indemnities” for attorneys’ fees and costs which are incidental to another
transaction and/or damages arising from breach of the terms of such transaction.

“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, agreement or other
instrument to which that Person is a party or by which it or any of the
properties owned or leased by it is bound or otherwise subject.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (irrespective of whether incorporated) that, together
with the Borrower or any Subsidiary, are or were treated as a single employer
under Section 414 of the Code.

“Controlling Stockholders” means the individuals listed on Schedule 1.1(a)
hereto and the spouse and lineal descendants of any such individual.

“Debt” means, with respect to any Person, the aggregate amount of, without
duplication: (i) all obligations for borrowed money (including, except as
otherwise provided in subpart (iii) below, purchase money indebtedness) other
than, with respect to Debt of the Borrower or any of its Subsidiaries, funds
borrowed by the Borrower or any such Subsidiary from the Borrower or another
such Subsidiary; (ii) all obligations evidenced by bonds, debentures, notes or
other similar instruments; (iii) all obligations to pay the deferred purchase
price of property or services, except trade accounts payable (which trade
payables are deemed to include any consignment purchases) arising in the
ordinary course of business that are not overdue; (iv) the principal portion of
all obligations under (a) Capitalized Leases and (b) any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product of such Person where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP; (v) all obligations of third parties secured by a Lien on
any asset owned by such Person whether or not such obligation or liability is
assumed; (vi) all obligations of such Person, contingent or otherwise, in
respect of any letters of credit or bankers’ acceptances; (vii) all Contingent
Obligations; (viii) the aggregate amount paid to, or borrowed by, such Person as
of such date under a sale of receivables or similar transaction (regardless of
whether such transaction is effected without recourse to such Person or in a
manner that would not be reflected on the balance sheet of such Person in
accordance with GAAP); (ix) all Debt of any partnership or unincorporated joint
venture to the extent such Person is legally obligated with respect thereto; and
(x) all net obligations with respect to interest rate protection agreements,
foreign currency exchange agreements, commodity purchase or option agreements or
other interest or exchange rate or commodity price hedging agreements.

“Default” means any condition or event that, with the giving of notice or lapse
of time or both, would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within three Business Days of
the date required to be funded by it hereunder, unless the subject of a good
faith dispute or unless such failure has been cured, (b) has otherwise failed to
pay over to the Agent or any other Lender any other amount required to be paid
by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, or
(c) has been adjudicated or determined by a governmental entity having authority
over such Person or its assets to be insolvent or become the subject of a
bankruptcy or insolvency proceeding or has had a receiver, conservator, trustee
or custodian appointed for it; provided

 

6



--------------------------------------------------------------------------------

that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any ownership interest in such Lender or a parent company
thereof or the exercise of control over a Lender or Person controlling such
Lender by a Governmental Authority or an instrumentality thereof; it being
understood that if a Lender has been turned over to the FDIC (or a similar
regulatory entity) for the purpose of sale or liquidation it shall be a
Defaulting Lender.

“Dollars” and “$” mean lawful money of the United States of America.

“Domestic Lending Office” means the office, branch or Affiliate of any Lender
described in such Lender’s Administrative Questionnaire as its Domestic Lending
Office or such other office, branch or Affiliate as the Lender may hereafter
designate as its Domestic Lending Office for one or more Types of Loans by
notice to the Borrower and the Agent.

“EBITDAR” means, for any period, with respect to the Borrower and its
consolidated Subsidiaries, Net Income plus, to the extent deducted in
determining such Net Income, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense, (d) amortization expense, (e) Rent Expense
and (f) non-recurring, non-cash charges (including goodwill or other impairment
charges) in an aggregate principal amount not to exceed $50,000,000 during the
term of this Agreement, in each case as determined in accordance with GAAP.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed; it being understood that it shall be reasonable for the Borrower to
withhold consent to a new assignee Lender if as a result of such assignment the
Borrower would incur additional costs, including without limitation, under
Sections 2.13 and 2.16; and the assignee Lender shall provide such information,
if requested by the Borrower, in connection with any proposed assignment);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(ii) any competitor of the Borrower or any affiliate of a competitor of the
Borrower or the Borrower’s Affiliates or (iii) any Defaulting Lender.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Event” means (i) (a) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC
(provided that a reportable event arising from the disqualification of a Plan or
the distress termination of a Plan under ERISA Section 4041(c) shall be deemed
to be an ERISA Event without regard to any waiver of notice by the PBGC by
regulation or otherwise), or (b) the requirements of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
met with respect to a contributing sponsor, as defined in Section 4001(a)(13) of
ERISA, of a Plan, and an event described in paragraph (9), (10), (11), (12) or
(13) of Section 4043(c) of ERISA is reasonably expected to occur with respect to
such Plan within the following 30 days; (ii) the minimum required contribution
(as defined in Section 430(a) of the Code) to each Pension Plan, and the minimum
contribution required under Section 412 of the Code have not been timely
contributed with respect to a Plan; (iii) the provision by the administrator of
a Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (iv) the cessation of
operations at a facility of the Borrower or any member of the Controlled Group
in the circumstances described in Section 4062(e) of ERISA; (v) the withdrawal
by the Borrower or any member of the Controlled Group from a Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)

 

7



--------------------------------------------------------------------------------

of ERISA; (vi) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (vii) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

“Euro-Dollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in interbank Dollar
deposits) in London, England.

“Euro-Dollar Lending Office” means the office, branch or Affiliate of any Lender
described in such Lender’s Administrative Questionnaire as its Euro-Dollar
Lending Office or, subject to the terms hereof, such other office, branch or
Affiliate as such Lender may hereafter designate as its Euro-Dollar Lending
Office by notice to the Borrower and the Agent.

“Euro-Dollar Rate” means, for any Interest Period with respect to any
Euro-Dollar Rate Loan, a rate per annum determined by the Agent to be equal to
the quotient obtained by dividing (a) the Interbank Offered Rate for such
Euro-Dollar Rate Loan for such Interest Period by (b) one minus the Euro-Dollar
Reserve Requirement for such Euro-Dollar Rate Loan for such Interest Period.

“Euro-Dollar Rate Loan” means a Revolving Loan, or portion thereof, that bears
interest at a rate determined by reference to a Euro-Dollar Rate (and as to
which a single Interest Period is applicable) but such term excludes any Base
Rate Loan on which the Base Rate is determined based on the Interbank Offered
Rate under the definition of Base Rate or any Bid Loan.

“Euro-Dollar Reserve Requirement” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Euro-Dollar
Rate for each outstanding Euro-Dollar Rate Loan shall be adjusted automatically
as of the effective date of any change in the Euro-Dollar Reserve Requirement.

“Event of Default” means any of the events specified in Section 7.1.

“Excluded Tax” means, with respect to any payment to any Lender Party, (i) any
taxes imposed on or measured by the overall net income (including a franchise
tax based on net income) of such Lender Party by any Governmental Authority or
taxing authority thereof or therein, and (ii) any taxes imposed on or measured
by the overall net income (including a franchise tax based on net income) of
such Lender Party or its Agent’s Office or Applicable Lending Office in respect
of which the payment is made, by any Governmental Authority in the jurisdiction
in which it is incorporated, maintains its principal executive office or in
which such Agent’s Office or Applicable Lending Office is located.

“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of November 4, 2005, by and among the Borrower, the financial institutions
party thereto as lenders thereunder and Bank of America, N.A., as administrative
agent for such lenders, as it has been amended, supplemented or otherwise
modified from time to time.

“Existing Liens” means the Liens described on Schedule 1.1(b).

“Facility Fee” is defined in Section 2.6(a).

 

8



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of  1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

“Fee Letter” means that certain letter agreement, dated as of July 8, 2009,
among the Borrower, the Agent and BAS regarding certain fees relating to this
Agreement, as the same may be amended, supplemented or otherwise modified in
writing from time to time by the Borrower, the Agent and BAS.

“Fees” means, collectively, the fees defined in or referenced in Section 2.6.

“Fiscal Year” means the fiscal year of the Borrower, which shall be the twelve
month-period ending on January 31 in each year or such other period as the
Borrower may designate and the Agent may approve in writing. “Fiscal Quarter” or
“fiscal quarter” means any quarter of a Fiscal Year.

“Fixed Charge Coverage Ratio” is defined in Section 6.3(b).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, the aggregate amount of, without duplication: (i) all
obligations for borrowed money (including, except as otherwise provided in
subpart (iii) below, purchase money indebtedness) other than funds borrowed by
the Borrower or any Subsidiary from the Borrower or another Subsidiary; (ii) all
obligations evidenced by bonds, debentures, notes or other similar instruments;
(iii) all obligations to pay the deferred purchase price of property or
services, except trade accounts payable (which trade payables are deemed to
include any consignment purchases) arising in the ordinary course of business
that are not overdue; (iv) the principal portion of all obligations under
(a) Capitalized Leases and (b) any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product of
the Borrower or any of its Subsidiaries where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; (v) all obligations of others secured by a Lien
on any asset owned by the Borrower or any of its Subsidiaries whether or not
such obligation or liability is assumed; and (vi) the aggregate amount paid to,
or borrowed by, the Borrower or any of its Subsidiaries as of such date under a
sale of receivables or similar transaction (regardless of whether such
transaction is effected without recourse to the Borrower or any of its
Subsidiaries or in a manner that would not be reflected on the balance sheet of
the Borrower or any of its Subsidiaries in accordance with GAAP).

“Funding Date” means any date on which a Loan is (or is requested to be) made.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time and applied on a consistent basis.

 

9



--------------------------------------------------------------------------------

“Governmental Approval” means an authorization, consent, approval, permit or
license issued by, or a registration, qualification or filing with, any
Governmental Authority.

“Governmental Authority” means any nation and any state or political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government and any tribunal or
arbitrator of competent jurisdiction.

“Indemnitees” is defined in Section 9.2.

“Information” is defined in Section 9.13.

“Interbank Offered Rate” means:

(a)      For any Interest Period with respect to a Euro-Dollar Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Interbank Offered Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Euro-Dollar Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

(b)      For any day with respect to an interest rate calculation for a Base
Rate Loan, the rate per annum equal to BBA LIBOR at approximately 11:00 a.m.,
London time, two Business Days prior to such date for Dollar deposits (for
delivery on such day) with a term equivalent to one month. If such rate is not
available at such time for any reason, then the "Interbank Offered Rate" shall
be the rate determined by the Agent to be the rate at which deposits in Dollars
for delivery on the Funding Date for such Base Rate Loan in same day funds in
the approximate amount of the Base Rate Loan being made, continued or converted
by Bank of America and with a term equivalent to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at approximately 11:00 a.m. (London time) two Business Days
prior to such day.

“Interest Expense” means the consolidated interest expense (including the
amortization of debt discount and premium, the interest component under
Capitalized Leases and the implied interest component under synthetic leases,
tax retention operating leases, off-balance sheet loans or similar off-balance
sheet financing products) of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.

“Interest Period” means, subject to the conditions set forth below:

(i) with respect to each Euro-Dollar Rate Loan, the period commencing on the
Funding Date specified in the related Notice of Borrowing or Notice of
Conversion/Continuation and ending (subject to availability to all Lenders) one,
two, three or six months thereafter, as the Borrower may elect, as applicable;
and

 

10



--------------------------------------------------------------------------------

(ii) with respect to any Bid Loan, the period commencing on the Funding Date
specified in the related Bid Loan Quote Request and ending on any Business Day
not less than seven and not more than 30 days thereafter, as the Borrower may
request as provided in Section 2.2(b)(i).

Notwithstanding the foregoing: (a) if a Euro-Dollar Rate Loan is continued, the
Interest Period applicable to the continued Euro-Dollar Rate Loan shall commence
on the day on which the Interest Period applicable to such Euro-Dollar Rate Loan
ends; (b) any Interest Period applicable to a Euro-Dollar Rate Loan (1) that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day, unless such succeeding Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day or (2) that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month; and (c) no Interest Period shall end after
the Maturity Date.

“Investment Agreement” means the Investment Agreement, dated as of October 8,
1984, between the Borrower and Nordstrom Credit, Inc., a Colorado corporation,
as amended from time to time.

“Lender” means each of those banks and other financial institutions identified
as such on the signature pages hereto and such other institutions that may
become Lenders pursuant to Section 9.6(b) or Section 2.18.

“Lender Party” means each of the Lenders, the Agent and the Syndication Agent.

“Leverage Ratio” is defined in Section 6.3(a).

“Lien” means any lien, mortgage, pledge, security interest, charge, or
encumbrance of any kind (including any conditional sale or other title retention
agreement or any lease in the nature thereof) and any agreement to give any
lien, mortgage, pledge, security interest, charge, or other encumbrance of any
kind.

“Loan” means a Base Rate Loan, Euro-Dollar Rate Loan or Bid Loan, each of which
constitutes a “Type” of Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, and any other
agreement, instrument or other writing executed or delivered by the Borrower in
connection herewith, and all amendments, exhibits and schedules to any of the
foregoing.

“Margin Regulations” means Regulations T, U and X of the Federal Reserve Board,
as amended from time to time, or any successor regulations.

“Margin Stock” means “margin stock” as defined in the Margin Regulations.

“Material Adverse Effect” or “Material Adverse Change” means (i) a material
adverse effect on or (ii) a material adverse change in, as the case may be, any
one or more of the following: (A) the business, assets, liabilities, results of
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole or (B) the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party or (C) the actual
material rights and remedies of any Lender Party under any Loan Document.

 

11



--------------------------------------------------------------------------------

“Material Contractual Obligation” means a Contractual Obligation, the violation
of which could reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means August 14, 2012.

“Moody’s” means Moody’s Investors Service, Inc. and any successor or assignee of
the business of such company in the business of rating debt.

“Mortgages” means mortgages, deeds of trust or deeds to secure debt that purport
to grant to a Person a security interest in the fee interests and/or leasehold
interests of the Borrower or any Subsidiary in any real property.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA.

“Net Income” means, for any period with respect to the Borrower and its
consolidated Subsidiaries, net income (or net loss), excluding the effect of
extraordinary or other non-recurring gains and losses, as determined in
accordance with GAAP.

“Note” means a Revolving Loan Note or Bid Loan Note.

“Notice of Borrowing” is defined in Section 2.1(c)(i).

“Notice of Conversion/Continuation” is defined in Section 2.4(b)(ii).

“Notice of Responsible Officers” is defined in Section 2.1(c)(iii).

“Obligations” means all present and future obligations and liabilities of the
Borrower of every type and description arising under or in connection with the
Loan Documents due or to become due to the Lender Parties or any Person entitled
to indemnification under the Loan Documents, or any of their respective
successors, transferees or assigns, whether for principal, interest, Fees,
expenses, indemnities or other amounts (including attorneys’ fees and expenses)
and whether due or not due, direct or indirect, joint and/or several, absolute
or contingent, voluntary, or involuntary, liquidated or unliquidated, determined
or undetermined, and whether now or hereafter existing, renewed or restructured.

“Participant” is defined in Section 9.6(d).

“PBGC” means the Pension Benefit Guaranty Corporation, as defined in Title IV of
ERISA, or any successor.

“Permitted Liens” means, with respect to any asset, the Liens (if any) permitted
to exist on such asset in accordance with Section 6.1.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.

“Plan” means, at any time, any employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 430
of the Code and that is either (i) maintained by the Borrower or any member of a
Controlled Group for employees of the Borrower or such Controlled Group or was
formerly so maintained and in respect of which the Borrower or any member of the
Controlled Group could have liability under Section 4069 of ERISA in the event
such plan

 

12



--------------------------------------------------------------------------------

has been or were to be terminated or (ii) maintained for employees of the
Borrower or any member of the Controlled Group and at least one Person other
than the Borrower and the members of the Controlled Group or was formerly so
maintained and in respect of which the Borrower or any member of the Controlled
Group could have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.

“Platform” is defined in Section 5.1.

“Post-Default Rate” means (i) with respect to all Base Rate Loans and any other
amounts (other than then outstanding Euro-Dollar Rate Loans) owing hereunder not
paid when due, a rate per annum equal at all times to the rate otherwise
applicable to Base Rate Loans plus 2.00% per annum, and (ii) with respect to
each then outstanding Euro-Dollar Rate Loan, a rate per annum equal at all times
to the rate otherwise applicable to such Euro-Dollar Rate Loan plus 2.00% per
annum.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Recourse Agreement” means the Recourse Agreement, dated as of March 1, 2001,
between the Borrower and Nordstrom Credit, Inc., a Colorado corporation, for the
benefit of Nordstrom fsb, a federal savings bank, as amended from time to time.

“Regulation D” means Regulation D of the Federal Reserve Board, as amended from
time to time.

“Regulatory Change” means (i) the adoption or becoming effective after the date
hereof of any treaty, law, rule or regulation, (ii) any change in any such
treaty, law, rule or regulation (including Regulation D), or any change in the
administration or enforcement thereof, by any Governmental Authority, central
bank or other monetary authority charged with the interpretation or
administration thereof, in each case after the date hereof, or (iii) compliance
after the date hereof by any Lender Party (or its Applicable Lending Office or,
in the case of capital adequacy requirements, any holding company of any Lender
Party) with any interpretation, directive, request, order or decree (whether or
not having the force of law) of any such Governmental Authority, central bank or
other monetary authority.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Rent Expense” means the consolidated rent expense of the Borrower and its
Subsidiaries, as determined in accordance with GAAP.

“Required Lenders” means Lenders having more than 50% of the Revolving
Commitments or, if the Revolving Commitments have terminated, Lenders holding
more than 50% of the aggregate unpaid principal amount of the Loans. The
Revolving Commitments of, and the outstanding Loans held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders for as long as such Lender is a Defaulting Lender.

“Responsible Officer” is defined in Section 2.1(c)(iii).

 

13



--------------------------------------------------------------------------------

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Capital Stock of the Borrower or any Subsidiary now
or hereafter outstanding, except (a) a dividend or other distribution payable
solely in shares or equivalents of Capital Stock of the same class as the
Capital Stock on account of which the dividend or distribution is being paid or
made and (b) the issuance of equity interests upon the exercise of outstanding
warrants, options or other rights, or (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Capital Stock of the Borrower or any Subsidiary now or
hereafter outstanding.

“Revolving Commitment” means, with respect to each Lender, the amount set forth
for such Lender on Schedule 1.1(c) or as set forth in the Assignment and
Assumption or in any other documentation described in Section 2.18 pursuant to
which such Lender becomes a party hereto, in each case, as modified or
terminated from time to time pursuant to the terms hereof.

“Revolving Commitment Percentage” means, for each Lender, the percentage
identified on Schedule 1.1(c) opposite such Lender’s name or as set forth in the
Assignment and Assumption or in any other documentation described in
Section 2.18 pursuant to which such Lender becomes a party hereto, in each case,
as such percentage may be modified in accordance with the terms hereof.

“Revolving Commitment Termination Date” is defined in Section 2.7(a).

“Revolving Committed Amount” means SIX HUNDRED FIFTY MILLION DOLLARS
($650,000,000), as such amount may be reduced in accordance with Section 2.7 or
increased in accordance with Section 2.18.

“Revolving Loan Note” means a Revolving Loan Note made by the Borrower, in
substantially in the form of Exhibit 2.5(a)(i), payable to the order of a
Lender, evidencing the obligation of the Borrower to repay the Revolving Loans
made by such Lender and includes any Revolving Loan Note issued in exchange or
substitution therefor.

“Revolving Loans” is defined in Section 2.1(a)(i).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating debt.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.

“Senior Officer” means, with respect to the Borrower, the chairman of the board
of directors; the president; the chief executive officer; the chief operating
officer; the chief financial officer; or the vice president and treasurer of the
Borrower.

“Solvent” and “Solvency” mean, with respect to any Person as of a particular
date, that on such date (i) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their

 

14



--------------------------------------------------------------------------------

ordinary course, (iii) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s assets would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is about to engage, (iv) the fair value of the assets
of such Person is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person and (v) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the Voting Stock is at the time directly or indirectly owned by such
first Person. Unless otherwise indicated, “Subsidiary” refers to a Subsidiary of
the Borrower.

“Support Letter” means (i) that certain letter from the Borrower to Nordstrom
fsb, a federal savings bank, dated as of June 17, 2004 affirming the Borrower’s
commitment to provide adequate funding to allow Nordstrom fsb to meet its
obligations, as amended by a letter dated June 2005, and as further amended from
time to time, (ii) that certain Savings Association Support Agreement dated as
of May 31, 2009 among the Borrower, Nordstrom Credit, Inc. and the Office of
Thrift Supervision, a Federal banking agency existing under the laws of the
United States of America, affirming the Borrower’s commitment to provide
adequate funding to allow Nordstrom fsb to meet its obligations, as amended from
time to time and/or (iii) such other similar type agreements as are required by
an applicable regulator.

“Syndication Agent” means Wells Fargo Bank, N.A., or any successors thereto.

“Taxes” means any income, stamp, excise, property and other taxes, charges,
fees, levies, duties, imposts, withholdings or other assessments, together with
any interest and penalties, additions to tax and additional amounts imposed by
any federal, state, local or foreign taxing authority upon any Person.

“Type” is defined in the definition of “Loan.”

“Voting Stock” means Capital Stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even though the right to
so vote has been suspended by the happening of such a contingency.

“Wholly-Owned” means, with respect to any Subsidiary, that all the Capital Stock
(except for directors’ qualifying shares) of such Subsidiary are directly or
indirectly owned by the Borrower.

Section 1.2.    Related Matters.

    (a)      Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, the singular includes
the plural, the part includes the whole, “including” is not limiting, and “or”
has the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “hereto,” “hereby,” “hereunder” and similar terms in this Agreement
refer to this Agreement as a whole (including the Preamble, the Recitals, the
Schedules and the Exhibits) and not to any particular provision of this
Agreement. References in this Agreement to “Articles,” “Sections,”
“Subsections,” “Exhibits,” “Schedules,” “Recitals” and “Preambles” are to this
Agreement unless otherwise specified. References in this Agreement to

 

15



--------------------------------------------------------------------------------

any agreement, other document or law “as amended” or “as amended from time to
time,” or to amendments of any document or law, shall include any amendments,
supplements, replacements, renewals, waivers or other modifications. References
in this Agreement to any law (or any part thereof) include any rules and
regulations promulgated thereunder (or with respect to such part) by the
relevant Governmental Authority, as amended from time to time.

    (b)      Determinations. Any determination or calculation contemplated by
this Agreement that is made by any Lender Party in good faith and reasonably
shall be final and conclusive and binding upon the Borrower and, in the case of
determinations by the Agent, also the other Lender Parties, in the absence of
manifest error. All consents and other actions of any Lender Party contemplated
by this Agreement may be given, taken, withheld or not taken in such Lender
Party’s discretion (whether or not so expressed), except as otherwise expressly
provided herein.

    (c)      Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared on a consolidated basis in accordance
with GAAP. In the event that any “Accounting Change” (as defined below) shall
occur and such change results in a material change in the resulting financial
covenants, standards or terms in this Agreement, then the Borrower and the
Lender Parties agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as they
would be if such Accounting Changes had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the Agent
and the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC or any regulator of
financial institutions or financial institution holding companies.

    (d)      Governing Law and Submission to Jurisdiction.

    (i)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS (OTHER THAN THE RULES REGARDING CONFLICTS OF LAWS) OF THE STATE
OF WASHINGTON.

    (ii)    THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
WASHINGTON SITTING IN KING COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
WESTERN DISTRICT OF WASHINGTON, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
WASHINGTON STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL

 

16



--------------------------------------------------------------------------------

JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

    (e)        Headings.  The Article and Section headings used in this
Agreement are for convenience of reference only and shall not affect the
construction hereof.

    (f)        Severability.   If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable under Applicable Law in any
jurisdiction, such provision shall be ineffective only to the extent of such
invalidity, illegality or unenforceability, which shall not affect any other
provisions hereof or the validity, legality or enforceability of such provision
in any other jurisdiction.

    (g)        Time.  All references to time herein shall be references to
Pacific Standard Time or Pacific Daylight Time, as the case may be, unless
specified otherwise.

ARTICLE 2

AMOUNTS AND TERMS OF THE CREDIT FACILITIES

Section 2.1.    Revolving Loans.

(a)        General Terms.

    (i)        Each Lender severally agrees, upon the terms and subject to the
conditions set forth in this Agreement, at any time from and after the Closing
Date until the Business Day next preceding the Revolving Commitment Termination
Date, to make revolving loans (each a “Revolving Loan”) to the Borrower;
provided that (A) the sum of all Revolving Loans outstanding plus all Bid Loans
outstanding shall not exceed the Revolving Committed Amount and (B) with respect
to each individual Lender, such Lender’s pro rata share of outstanding Revolving
Loans shall not exceed such Lender’s Revolving Commitment Percentage of the
Revolving Committed Amount.

    (ii)      Revolving Loans may be voluntarily prepaid pursuant to
Section 2.8(c) and, subject to the provisions of this Agreement, any amounts so
prepaid or otherwise repaid in accordance with their terms may be re-borrowed,
up to the amount available under this Section 2.1 at the time of such
reborrowing.

(b)        Type of Loans and Amounts.

    (i)        Loans made under this Section 2.1 may be Base Rate Loans or
Euro-Dollar Rate Loans, subject, however, to Sections 2.4(c) and 2.12.

    (ii)      Each Borrowing of Revolving Loans shall be in a minimum aggregate
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, in
the case of a Borrowing of Base Rate Loans, or a minimum aggregate amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof, in the case
of a Borrowing of Euro-Dollar Rate Loans.

 

17



--------------------------------------------------------------------------------

(c)        Notice of Borrowing.

    (i)        When the Borrower desires to borrow Revolving Loans pursuant to
this Section 2.1, it shall provide telephonic notice to the Agent followed
promptly by a written Notice of Borrowing substantially in the form of Exhibit
2.1(c), duly completed and executed by a Responsible Officer (a “Notice of
Borrowing”), (A) no later than 10:00 a.m. on the proposed Funding Date, in the
case of a Borrowing of Base Rate Loans, or (B) no later than 10:00 a.m. at least
three Euro-Dollar Business Days before the proposed Funding Date, in the case of
a Borrowing of Euro-Dollar Rate Loans.

    (ii)      No Lender Party shall incur any liability to the Borrower or the
other Lender Parties in acting upon any telephonic notice that such Lender Party
believes to have been given by a Responsible Officer or for otherwise acting in
good faith under this Section 2.1 and in making any Loan in accordance with this
Agreement pursuant to any telephonic notice and, upon funding of Revolving Loans
by any Lender in accordance with this Agreement pursuant to any such telephonic
notice, the Borrower shall have effected Revolving Loans hereunder.

    (iii)      The Borrower shall notify the Agent of the names of its officers
and employees authorized to request and take other actions with respect to Loans
on behalf of the Borrower (each a “Responsible Officer”) by providing the Agent
with a Notice of Responsible Officers substantially in the form of Exhibit
2.1(c)(iii), duly completed and executed by a Senior Officer (a “Notice of
Responsible Officers”). The Agent shall be entitled to rely conclusively on a
Responsible Officer’s authority to request and take other actions with respect
to Loans on behalf of the Borrower until the Agent receives a new Notice of
Responsible Officers that no longer designates such Person as a Responsible
Officer.

    (iv)      Any Notice of Borrowing (or telephonic notice) delivered pursuant
to this Section 2.1 shall be irrevocable and, subject to Section 2.12(a), the
Borrower shall be bound to make a Borrowing in accordance therewith.

    (v)        The Agent shall promptly notify each Lender of the contents of
any Notice of Borrowing (or telephonic notice) received by it, and such Lender’s
pro rata portion of the Borrowing requested. Prior to 11:00 a.m. on the date
specified in such notice as the Funding Date, each Lender, subject to the terms
and conditions hereof, shall make its pro rata portion of the Borrowing
available, in Dollars and in immediately available funds, to the Agent at the
Agent’s Account.

(d)         Funding.  Not later than 1:00 p.m. on the applicable Funding Date or
such later time as may be agreed to by the Borrower and the Agent, and subject
to and upon satisfaction of the applicable conditions set forth in Article 3 as
determined by the Agent, the Agent shall, upon receipt of the proceeds of the
requested Loans, make such proceeds available to the Borrower in Dollars in
immediately available funds in the Borrower Account.

(e)        Several Obligations; Funding by Lenders; Presumption by Agent.  The
obligations of the Lenders hereunder to make Revolving Loans and to make
payments pursuant to Section 9.2(b) are several and not joint. The failure of
any Lender to make any Revolving Loan, to fund any such participation or to make
any payment under Section 9.2(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of

 

18



--------------------------------------------------------------------------------

any other Lender to so make its Revolving Loan, to purchase its participation or
to make its payment under Section 9.2(b). Unless the Agent shall have received
notice from a Lender prior to the proposed date of any borrowing of Euro-Dollar
Rate Loans (or, in the case of any borrowing of Base Rate Loans, prior to 11:00
a.m. on the date of such borrowing) that such Lender will not make available to
the Agent such Lender’s share of such Revolving Loan, the Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.1(c) (or, in the case of a borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.1(c)) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable borrowing available to the Agent, then the
applicable Lender agrees to pay to the Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent at the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation. If such Lender has not paid such
amount to the Agent within two Business Days following the Agent’s demand
therefor, then the Borrower agrees to pay to the Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent at the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay
interest to the Agent for the same or an overlapping period, the Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Revolving Loan
to the Agent, then the amount so paid shall constitute such Lender’s Revolving
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Agent. A notice of the Agent to any Lender or
the Borrower with respect to any amount owing under this subsection (e) shall be
conclusive, absent manifest error.

Section 2.2.    Bid Loans.

    (a)      General Terms.  At any time prior to the Business Day immediately
preceding the Revolving Commitment Termination Date, the Borrower may request
the Lenders to make offers to make bid loans to the Borrower (each a “Bid
Loan”); provided that (i) the sum of all Bid Loans outstanding plus all
Revolving Loans outstanding shall not exceed the Revolving Committed Amount;
(ii) the aggregate amount of Bid Loans requested for any Funding Date and with
the same Interest Period (each a “Bid Loan Borrowing”) shall be at least
$2,000,000 and in integral multiples of $1,000,000 in excess thereof; and
(iii) all Interest Periods applicable to Bid Loans shall be subject to
Section 2.4(c). The Lenders may, but shall have no obligation to, make such
offers, and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section 2.2.

    (b)      Bid Loan Procedures.

  (i)        When the Borrower wishes to request offers to make Bid Loans, it
shall provide telephonic notice to the Agent (which shall promptly notify the
Lenders) followed promptly by written notice substantially in the form of
Exhibit 2.2(b)(i), duly completed and executed by a Responsible Officer (a “Bid
Loan Quote Request”), so as to be received no later than 10:00 a.m. on the
second Business Day before the proposed Funding Date (or such other time and
date as the Borrower and the Agent, with the consent of the Required Lenders,
may agree). Subject to Section 2.4(c), the Borrower may request offers for up to
three different Bid Loan Borrowings in a single Bid Loan Quote Request, in which
case such Bid Loan Quote Request shall be deemed a separate

 

19



--------------------------------------------------------------------------------

Bid Loan Quote Request for each such Borrowing. Except as otherwise provided in
this Section 2.2, no Bid Loan Quote Request shall be given within five Business
Days (or such other number of days as the Borrower and the Agent, with the
consent of the Required Lenders, may agree) of any other Bid Loan Quote Request.

  (ii)     Each Lender may, but shall not be obligated to, in response to any
Bid Loan Quote Request submit one or more written quotes substantially in the
form of Exhibit 2.2(b)(ii), duly completed (each a “Bid Loan Quote”), each
containing an offer to make a Bid Loan for the Interest Period requested and
setting forth the Absolute Rate to be applicable to the Bid Loan; provided that
(A) a Lender may make a single submission containing one or more Bid Loan Quotes
in response to several Bid Loan Quote Requests given at the same time; and
(B) the principal amount of the Bid Loan for which each such offer is being made
shall be at least $2,000,000 and multiples of $l,000,000 in excess thereof;
provided that the aggregate principal amount of all Bid Loans for which a Lender
submits Bid Loan Quotes (1) may be greater or less than the Revolving Commitment
of such Lender but (2) may not exceed the principal amount of the Bid Loan
Borrowing for which offers were requested. Each Bid Loan Quote by a Lender other
than the Agent must be submitted to the Agent by fax not later than 8:00 a.m. on
the Funding Date (or such other time and date as the Borrower and the Agent,
with the consent of the Required Lenders, may agree); provided that any Bid Loan
Quote may be submitted by the Agent, in its capacity as a Lender, only if the
Agent notifies the Borrower of the terms of the offer contained therein not
later than 7:45 a.m. on the Funding Date. Subject to Sections 3 and 7.2, any Bid
Loan Quote so made shall be irrevocable except with the consent of the Agent
given on the instructions of the Borrower. Unless otherwise agreed by the Agent
and the Borrower, no Bid Loan Quote shall contain qualifying, conditional or
similar language or propose terms other than or in addition to those set forth
in the applicable Bid Loan Quote Request and, in particular, no Bid Loan Quote
may be conditioned upon acceptance by the Borrower of all (or some specified
minimum) of the principal amount of the Bid Loan for which such Bid Loan Quote
is being made.

  (iii)    The Agent shall, as promptly as practicable after any Bid Loan Quote
is submitted (but in any event not later than 8:30 a.m. on the Funding Date, or
7:45 a.m. on the Funding Date with respect to any Bid Loan Quote submitted by
the Agent, in its capacity as a Lender), notify the Borrower of the terms (A) of
any Bid Loan Quote submitted by a Lender that is in accordance with
Section 2.2(b)(ii) and (B) of any Bid Loan Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Loan Quote submitted by such Lender
with respect to the same Bid Loan Quote Request. Any subsequent Bid Loan Quote
shall be disregarded by the Agent unless the subsequent Bid Loan Quote is
submitted solely to correct a manifest error in a former Bid Loan Quote. The
Agent’s notice to the Borrower shall specify (1) the aggregate principal amount
of the Bid Loan Borrowing for which offers have been received and (2) (A) the
respective principal amounts and (B) the rates of interest (which shall be
expressed as an absolute number and not in terms of a specified margin over the
quoting Lender’s cost of funds) (the “Absolute Rate”) so offered by each Lender
(identifying the Lender that made each such Bid Loan Quote).

  (iv)    Not later than 9:00 a.m. on the Funding Date (or such other time and
date as the Borrower and the Agent, with the consent of each Lender that has
submitted a Bid Loan Quote may agree), the Borrower shall notify the Agent of
its acceptance or nonacceptance of the offers so notified to it pursuant to
Section 2.2(b)(iii) (and the failure of the Borrower to give such notice by such
time shall constitute nonacceptance), and the

 

20



--------------------------------------------------------------------------------

Agent shall promptly notify each affected Lender. In the case of acceptance,
such notice shall specify the aggregate principal amount of offers for each
Interest Period that are accepted. The Borrower may accept any Bid Loan Quote in
whole or in part; provided that (A) any Bid Loan Quote accepted in part shall be
at least $1,000,000 and multiples of $1,000,000 in excess thereof; (B) the
aggregate principal amount of each Bid Loan Borrowing may not exceed the
applicable amount set forth in the related Bid Loan Quote Request; (C) the
aggregate principal amount of each Bid Loan Borrowing shall be at least
$2,000,000 and multiples of $1,000,000 and shall not cause the limits specified
in Section 2.2(a) to be violated; (D) acceptance of offers may be made only in
ascending order of Absolute Rates, beginning with the lowest rate so offered;
and (E) the Borrower may not accept any offer where the Agent has advised the
Borrower that such offer fails to comply with Section 2.2(b)(ii) or otherwise
fails to comply with the requirements of this Agreement (including
Section 2.2(a)). If offers are made by two or more Lenders with the same
Absolute Rates for a greater aggregate principal amount than the amount in
respect of which offers are accepted for the related Interest Period, the
principal amount of Bid Loans in respect of which such offers are accepted shall
be allocated by the Borrower among such Lenders as nearly as possible (in
amounts of at least $1,000,000 and multiples of $500,000 in excess thereof) in
proportion to the aggregate principal amount of such offers. Determinations by
the Borrower of the amounts of Bid Loans shall be conclusive in the absence of
manifest error. Notwithstanding anything else contained herein, the Borrower
shall have no obligation to accept any Bid Loan Quote by a Defaulting Lender.

  (v)    Subject to the terms set forth in this Agreement, any Lender whose
offer to make any Bid Loan has been accepted shall, prior to 10:00 a.m. on the
date specified for the making of such Loan, make the amount of such Loan
available to the Agent at the Agent’s Account in immediately available funds,
for the account of the Borrower. The amount so received by the Agent shall,
subject to the terms and conditions of this Agreement, be made available to the
Borrower on or before 11:00 a.m. on such date by depositing the same, in
immediately available funds, in the Borrower Account.

Section 2.3.    Use of Proceeds.

The proceeds of the Loans shall be used by the Borrower only for working
capital, capital expenditures and other lawful general corporate purposes of the
Borrower and its Subsidiaries, including (a) loans made by the Borrower to its
Subsidiaries and (b) the payment of commercial paper. No part of the proceeds of
the Loans shall be used directly or indirectly for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any Margin Stock or
maintaining or extending credit to others for such purpose or for any other
purpose that otherwise violates the Margin Regulations. Notwithstanding the
foregoing, the proceeds of the Loans shall not be used to finance any
acquisition of all or substantially all of the Capital Stock of another Person
unless the board of directors (or other comparable governing body) of such
Person has duly approved such acquisition.

Section 2.4.    Interest; Interest Periods; Conversion/Continuation.

    (a)      Interest Rate and Payment.

  (i)      Each Loan shall bear interest on the unpaid principal amount thereof,
from and including the date of the making of such Loan to and excluding the due
date or the date of any repayment thereof, at the following rates per annum:
(A) for so long as and to the extent that such Loan is a Base Rate Loan, at the
Base Rate plus the Applicable

 

21



--------------------------------------------------------------------------------

Margin; (B) for so long as and to the extent that such Loan is a Euro-Dollar
Rate Loan, at the Euro-Dollar Rate for each Interest Period applicable thereto
plus the Applicable Margin; and (C) if such Loan is a Bid Loan, at the Absolute
Rate quoted by the Lender making such Bid Loan pursuant to Section 2.2(b)(ii).

  (ii)     Notwithstanding the foregoing provisions of this Section 2.4(a),
(A) during the existence of an Event of Default pursuant to Section 7.1(a)(i),
such overdue principal shall bear interest at a rate per annum equal to the
Post-Default Rate, without notice or demand of any kind and (B) during the
existence of any Event of Default (other than pursuant to Section 7.1(a)(i)),
any principal, overdue interest or other amount payable under this Agreement and
the other Loan Documents shall, at the request of the Required Lenders, bear
interest at a rate per annum equal to the Post-Default Rate.

  (iii)    Accrued interest shall be payable in arrears (A) in the case of a
Base Rate Loan, on the last Business Day of each month; (B) in the case of a
Euro-Dollar Rate Loan, on the last day of each Interest Period applicable
thereto; provided that if the Interest Period applicable to a Euro-Dollar Rate
Loan is longer than three months, interest also shall be payable on the last day
of the third month of such Interest Period; (C) in the case of a Bid Loan, on
the last day of the Interest Period applicable thereto; and (D) in the case of
any Loan, when the Loan shall become due, whether by reason of maturity,
mandatory prepayment, acceleration or otherwise. The Agent shall provide a
billing to the Borrower setting forth the amount of interest payable in
sufficient time for the Borrower to make timely payments of the correct amount
without incurring any penalty or interest at the Post-Default Rate.

    (b)      Conversion or Continuation of Revolving Loans.

  (i)      Subject to this Section 2.4(b) and Sections 2.4(c) and 2.14, the
Borrower shall have the option (A) at any time, to convert all or any part of
its outstanding Base Rate Loans to Euro-Dollar Rate Loans, and (B) on the last
day of the Interest Period applicable thereto, to (1) convert all or any part of
its outstanding Euro-Dollar Rate Loans to Base Rate Loans, or (2) to continue
all or any part of its Euro-Dollar Rate Loans as Loans of the same Type;
provided that, in the case of clause (A) or (B) (2), there does not exist a
Default or an Event of Default at such time. If a Default or an Event of Default
shall exist upon the expiration of the Interest Period applicable to any
Euro-Dollar Rate Loan, such Euro-Dollar Rate Loan automatically shall be
converted into a Base Rate Loan.

  (ii)     If the Borrower elects to convert or continue a Revolving Loan under
this Section 2.4(b), it shall provide telephonic notice to the Agent (which
shall promptly notify the Lenders) followed promptly by a written Notice of
Conversion/Continuation substantially in the form of Exhibit 2.4(b)(ii), duly
completed and executed by a Responsible Officer (a “Notice of
Continuation/Conversion”) (A) not later than 10:00 a.m. at least three
Euro-Dollar Business Days before the proposed conversion or continuation date,
if the Borrower proposes to convert into, or to continue, a Euro-Dollar Rate
Loan, and (B) otherwise not later than 10:00 a.m. on the Business Day next
preceding the proposed conversion or continuation date.

  (iii)    No Lender Party shall incur any liability to the Borrower or any
other Lender Party in acting upon any telephonic notice that such Lender Party
believes to have been given by a Responsible Officer or for otherwise acting in
good faith under this Section 2.4(b) in converting or continuing any Loan (or a
part thereof) pursuant to any telephonic notice.

 

22



--------------------------------------------------------------------------------

  (iv)    Any Notice of Conversion/Continuation (or telephonic notice) shall be
irrevocable and the Borrower shall be bound to convert or continue in accordance
therewith. If any request for the conversion or continuation of a Loan is not
made in accordance with this Section 2.4(b), or if no notice is so given with
respect to a Euro-Dollar Rate Loan as to which the Interest Period expires, then
such Euro-Dollar Rate Loan automatically shall be converted into a Base Rate
Loan.

  (v)     Bid Loans may not be continued or converted but instead must be repaid
in full at the end of the applicable Interest Period.

    (c)      Interest Periods and Minimum Amounts. Notwithstanding anything
herein to the contrary, (i) all Interest Periods applicable to Euro-Dollar Rate
Loans and Bid Loans shall comply with the definition of “Interest Period,” and
(ii) there may be no more than ten different Interest Periods for all
Euro-Dollar Rate Loans and Bid Loans outstanding at any one time. For purposes
of the foregoing clause (ii), Interest Periods applicable to Loans of different
Types shall constitute different Interest Periods even if they are coterminous.

    (d)      Computations. Interest on each Loan and all Fees and other amounts
payable hereunder or under the other Loan Documents shall be computed on the
basis of a 360-day year or, in the case of interest on Base Rate Loans, a 365 or
366-day year, as the case may be, for the actual number of days elapsed
including the first day but excluding the last day on which such Loan is
outstanding (it being understood and agreed that if a Loan is borrowed and
repaid on the same day, one day’s interest shall be payable with respect to such
Loan). Any change in the interest rate on any Loan or other amount resulting
from a change in the rate applicable thereto (or any component thereof,
including the Applicable Margin) pursuant to the terms hereof shall become
effective as of the opening of business on the day on which such change in the
applicable rate (or component) shall become effective. Each determination of an
interest rate by the Agent pursuant to any provision of this Agreement shall be
conclusive and binding on all parties for all purposes, in the absence of
manifest error.

    (e)      Maximum Lawful Rate of Interest. The rate of interest payable on
any Loan or other amount shall in no event exceed the maximum rate of
non-usurious interest permissible under Applicable Law. If the rate of interest
payable on any Loan or other amount is ever reduced as a result of this
Section 2.4(e) and at any time thereafter the maximum rate permitted by
Applicable Law shall exceed the rate of interest provided for in this Agreement,
then the rate provided for in this Agreement shall be increased to the maximum
rate provided by Applicable Law for such period as is required so that the total
amount of interest received by the Lenders is that which would have been
received by the Lenders but for the operation of the first sentence of this
Section 2.4(e).

Section 2.5.    Notes, Etc.

    (a)      Loans Evidenced by Notes. The Revolving Loans made by each Lender
shall be evidenced by a single Revolving Loan Note payable to such Lender. The
Bid Loans made by each Lender shall be evidenced by a single Bid Loan Note
payable to such Lender. Each Note shall, by its terms, mature in accordance with
the provisions of this Agreement applicable to the relevant Loans.

 

23



--------------------------------------------------------------------------------

    (b)      Notation of Amounts and Maturities, Etc. Each Lender is hereby
irrevocably authorized to record on the schedule attached to its Notes (or a
continuation thereof) the information contemplated by such schedule. The failure
to record, or any error in recording, any such information shall not, however,
affect the obligations of the Borrower hereunder or under any Note to repay the
principal amount of the Loans evidenced thereby, together with all interest
accrued thereon. All such notations shall constitute conclusive evidence of the
accuracy of the information so recorded, in the absence of manifest error.

Section 2.6.    Fees.

    (a)      Facility Fee.  The Borrower shall pay to the Agent, for the pro
rata benefit of the Lenders, a per annum facility fee (the “Facility Fee”) equal
to the Applicable Margin for the Facility Fee, in effect from time to time,
based upon the then Revolving Committed Amount, whether or not used, for each
day from and after the Closing Date until the Revolving Commitment Termination
Date, provided that no Facility Fee shall accrue on any unfunded portion of the
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The Facility Fee shall be payable quarterly in arrears on the
last day of each calendar quarter and on the Revolving Commitment Termination
Date. The Agent shall provide a billing to the Borrower setting forth the amount
of the Facility Fee payable in sufficient time for the Borrower to make timely
payments of the correct amount without incurring any penalty or interest at the
Post-Default Rate.

    (b)      Other Fees.  On the Closing Date and from time to time thereafter
as specified in the Fee Letter, the Borrower shall pay to the Agent the fees
specified in the Fee Letter.

    (c)      Fees Non-Refundable.  All Fees shall be fully earned when payable
hereunder or under the Fee Letter and shall be non-refundable.

Section 2.7.    Termination and Reduction of Revolving Commitments.

    (a)      Automatic Termination.  Each Lender’s Revolving Commitment shall
terminate without further action on the part of such Lender on the earlier to
occur of (i) the Maturity Date, and (ii) the date of complete (but not partial)
termination of the Revolving Commitments pursuant to Section 2.7(b) or
Section 7.2 (such earlier date being referred to herein as the “Revolving
Commitment Termination Date”).

    (b)      Voluntary Reductions.  Upon not less than five Business Days’ prior
written notice to the Agent, the Borrower shall have the right, at any time or
from time to time after the Closing Date, to terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Committed Amount to an
amount not less than the then aggregate principal amount of all outstanding
Loans. Any such termination or partial reduction shall be effective on the date
specified in the Borrower’s notice, and any such partial reduction shall be in a
minimum amount of $10,000,000 and in integral multiples of $1,000,000 in excess
thereof.

    (c)      Change of Control.  If a Change of Control shall occur (a) the
Borrower will, within ten days after the occurrence thereof, give the Agent
notice thereof and shall describe in reasonable detail the facts and
circumstances giving rise thereto and (b) each Lender may, by three Business
Days’ notice to the Borrower and the Agent given not later than 90 days after
receipt of such notice of Change of Control, terminate its Revolving Commitment,
which shall thereupon be terminated, and declare the Notes held by it (together
with accrued interest thereon) and any other amounts payable hereunder for its
account to be, and such Notes and such other amounts shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.

 

24



--------------------------------------------------------------------------------

Section 2.8.    Repayments and Prepayments.

    (a)      Repayment.  The unpaid principal amount of all Loans, together with
accrued but unpaid interest and all other sums owing thereunder shall be due and
payable in full on the Revolving Commitment Termination Date.

    (b)      Excess Revolving Loans.  If at any time the aggregate principal
amount of all outstanding Loans exceeds the Revolving Committed Amount, the
Borrower shall, not later than the Business Day after the Borrower learns or is
notified of the excess, make mandatory prepayments of the Revolving Loans as may
be necessary so that, after such prepayment, such excess is eliminated.

    (c)      Optional Prepayments.

  (i)      Subject to this Section 2.8(c), the Borrower may, at its option, at
any time or from time to time, prepay Revolving Loans in whole or in part,
without premium or penalty, provided that (A) any prepayment shall be in an
aggregate principal amount of at least $5,000,000 and in integral multiples of
$1,000,000 in excess thereof (or, alternatively, the whole amount of Revolving
Loans then outstanding) and (B) any prepayment of a Euro-Dollar Rate Loan on a
day other than the last day of the Interest Period applicable thereto shall be
made together with the amounts payable pursuant to Section 2.14. Bid Loans may
not be voluntarily prepaid at any time.

  (ii)     If the Borrower elects to prepay a Revolving Loan under this
Section 2.8(c), it shall deliver to the Agent a notice of optional prepayment
(A) with respect to a Base Rate Loan, not later than 10:00 a.m. on the proposed
repayment date or (B) with respect to a Euro-Dollar Rate Loan, not later than
10:00 a.m. at least three Business Days before the proposed prepayment date. Any
notice of optional prepayment shall be irrevocable, and the payment amount
specified in such notice shall be due and payable on the date specified in such
notice, together with interest accrued thereon to such date.

    (d)      Payments Set Aside.  To the extent the Agent or any Lender receives
payment of any amount under the Loan Documents, whether by way of payment by the
Borrower, set-off or otherwise, which payment is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, other law or
equitable cause, in whole or in part, then, to the extent of such payment
received, the Obligations or part thereof intended to be satisfied thereby shall
be revived and continue in full force and effect.

Section 2.9.    Manner of Payment.

    (a)      All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided, the Borrower shall make each payment
under the Loan Documents to the Agent, in Dollars and in immediately available
funds at the Agent’s Office, for the account of the Applicable Lending Offices
of the Lenders entitled to such payment, by depositing such payment in the
Agent’s Account not later than 11:00 a.m. on the due date thereof. Any payments
received

 

25



--------------------------------------------------------------------------------

after 11:00 a.m. on any Business Day shall be deemed received on the next
succeeding Business Day. Not later than 12:00 Noon on the day such payment is
made, the Agent shall deliver to each Lender, for the account of the Lender’s
Applicable Lending Office, in Dollars and in immediately available funds, such
Lender’s share of the payment so made. Delivery shall be made in accordance with
the written instructions satisfactory to the Agent from time to time given to
the Agent by each Lender.

    (b)        Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.

    (c)        If the Agent shall fail to deliver to any other Lender Party its
share of any payment received from the Borrower as and when required by
Section 2.9(a), the Agent shall pay to such Lender its share of such payment
together with interest on such amount at the Federal Funds Rate, for each day
from the date such amount was required to be paid to such Lender until the date
the Agent pays such amount to such Lender.

    (d)        Subject to Sections 2.10 and 7.3, all payments made by the
Borrower under the Loan Documents shall be applied to the Obligations as the
Borrower may direct; provided that if the Borrower does not provide any such
direction to the Agent, all amounts paid or received shall be applied, subject
to Section 2.10, as the Agent may reasonably deem appropriate.

    (e)        Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, such payment shall instead by made on
the next succeeding Business Day (subject to accrual of interest and fees for
the period of extension), except that, in the case of Euro-Dollar Rate Loans, if
the extension would cause the payment to be made in the next following calendar
month, then such payment shall instead be made on the preceding Business Day.

Section 2.10.    Pro Rata Treatment.

Except to the extent otherwise expressly provided herein,

    (a)        Revolving Loans shall be made by the Lenders pro rata according
to their respective Revolving Commitment Percentages.

    (b)        Each reduction of the Revolving Committed Amount and each payment
of Revolving Loans, interest on Revolving Loans and Facility Fees shall be
applied pro rata among the Lenders according to their respective Revolving
Commitment Percentages.

    (c)        Each payment by the Borrower of principal of Bid Loans made as
part of the same Borrowing shall be made and applied for the account of the
Lenders holding such Bid Loans pro rata according to the respective unpaid
principal amount of such Bid Loans owed to such Lenders and each payment by the
Borrower of interest on Bid Loans shall be made and applied for the account of
the Lenders holding such Bid Loans pro rata according to the respective accrued
but unpaid interest on the Bid Loans owed to such Lenders.

 

26



--------------------------------------------------------------------------------

Section 2.11    Sharing of Payments.

The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any
Loan, or any other obligation owing to such Lender under this Agreement through
the exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to
a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, in excess of its pro rata share of such
payment as provided for in this Agreement, such Lender shall promptly pay in
cash or purchase from the other Lenders a participation in such Loans and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. Except as otherwise expressly
provided in this Agreement, if any Lender or the Agent shall fail to remit to
any other Lender an amount payable by such Lender or the Agent to such other
Lender pursuant to this Agreement on the date when such amount is due, such
payments shall be made together with interest thereon for each date from the
date such amount is due until the date such amount is paid to the Agent or such
other Lender at a rate per annum equal to the Federal Funds Rate. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 2.11 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 2.11 to share in the benefits of any recovery on such secured claim.

Section 2.12.    Mandatory Suspension and Conversion of Euro-Dollar Rate Loans.

Each Lender’s obligation to make, continue or convert Loans into Euro-Dollar
Rate Loans shall be suspended, all outstanding Euro-Dollar Rate Loans shall be
converted into Base Rate Loans (other than Base Rate Loans as to which the
interest rate is based on the Interbank Offered Rate) on the last day of the
respective Interest Periods applicable thereto (or, if earlier, in the case of
Section 2.12(b), on the last day that such Lender can lawfully continue to
maintain Euro-Dollar Rate Loans) and all pending requests for the making or
continuation of, or conversion into, Euro-Dollar Rate Loans shall be considered
requests for the making or conversion into Base Rate Loans (other than Base Rate
Loans as to which the interest rate is based on the Interbank Offered Rate) (or,
in the case of requests for conversion, disregarded) on the same Funding Date or
the end of the currently applicable Interest Period, as applicable, if:

    (a)        on or prior to the determination of the interest rate for a
Euro-Dollar Rate Loan for any Interest Period, the Agent determines that for any
reason appropriate quotations (as referenced in the definition of “Interbank
Offered Rate” appearing in Section 1.1) are not available to the Agent in the
relevant interbank market for purposes of determining the Euro-Dollar Rate, or a
Lender advises the Agent (which shall thereupon notify the Borrower and the
other Lenders) that such rate would not accurately reflect the cost to such
Lender of making, continuing, or converting a Loan into, a Euro-Dollar Rate Loan
for such Interest Period; or

 

27



--------------------------------------------------------------------------------

    (b)        after the date hereof, a Lender notifies the Agent (which shall
thereupon notify the Borrower and the other Lenders) of its determination that
any Regulatory Change makes it unlawful or impossible for such Lender or its
Euro-Dollar Lending Office to make or maintain any Euro-Dollar Rate Loan or any
Base Rate Loan as to which the interest rate is based on the Interbank Offered
Rate, or to comply with its obligations hereunder in respect thereof; provided,
however, that if the Euro-Dollar Lending Office of any affected Lender is other
than the affected Lender’s main office, before giving such notice, such affected
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Euro-Dollar Lending
Office if such designation will avoid the need for giving such notice and will
not be otherwise materially disadvantageous to such Lender.

Section 2.13.    Regulatory Changes.

    (a)        Increased Costs.  If, on or after the date hereof, any Regulatory
Change shall impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance or similar requirement (other than any such
requirement with respect to any Euro-Dollar Rate Loan to the extent included in
the Euro-Dollar Reserve Requirement), against, or any fees or charges in respect
of, assets held by, deposits with or other liabilities for the account of,
commitments of, advances or Loans by or other credit extended by, any Lender
Party (or its Applicable Lending Office) or shall impose on any Lender Party (or
its Applicable Lending Office) or on the relevant interbank market any other
condition affecting any Euro-Dollar Rate Loan, or any obligation to make
Euro-Dollar Rate Loans, and the effect of the foregoing is (i) to increase the
cost to such Lender Party (or its Applicable Lending Office) of making, issuing,
renewing or maintaining any Euro-Dollar Rate Loan or its Revolving Commitment in
respect thereof or (ii) to reduce the amount of any sum received or receivable
by such Lender Party (or its Applicable Lending Office) hereunder or under any
other Loan Document with respect thereto, then, the Borrower shall from time to
time pay to such Lender Party, within 15 days after request by such Lender
Party, such additional amounts as are necessary, in such Lender Party’s
reasonable determination, to compensate such Lender Party for such increased
cost or reduction; provided, however, that if the Euro-Dollar Lending Office of
any affected Lender is other than the affected Lender’s main office, before
giving such notice, such affected Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Euro-Dollar Lending Office if such designation will avoid
the need for giving such notice and will not be otherwise materially
disadvantageous to such Lender.

    (b)        Capital Costs.  If a Regulatory Change after the date hereof
regarding capital adequacy (including the adoption or becoming effective of any
treaty, law, rule, regulation or guideline adopted pursuant to or arising out of
the July 1988 report of the Basle Committee on Banking Regulations and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards”) has or would have the effect of reducing the rate of
return on the capital of or maintained by any Lender or any company controlling
such Lender as a consequence of such Lender’s Loans or obligations hereunder and
other commitments of this type to a level below that which such Lender or
company could have achieved but for such Regulatory Change (taking into account
such Lender’s or company’s policies with respect to capital adequacy), then the
Borrower shall from time to time pay to such Lender, within 15 days after
request by such Lender, such additional amounts as are necessary in such
Lender’s reasonable determination to compensate such Lender or company for such
reduction in return, to the extent such Lender or company determines such
reduction to be attributable to the existence of obligations for the account of
the Borrower.

 

28



--------------------------------------------------------------------------------

Section 2.14.    Compensation for Funding Losses.

The Borrower shall pay to any Lender, upon demand by such Lender, such amount or
amounts as such Lender reasonably determines is or are necessary to compensate
it for any loss, cost, expense or liabilities incurred (including any loss,
cost, expense or liability incurred by reason of the liquidation or redeployment
of deposits) by it as a result of (a) any payment, prepayment or conversion of
any Euro-Dollar Rate Loan for any reason (including by reason of a prepayment
pursuant to Section 2.8(b) or an acceleration pursuant to Section 7.2, but
excluding any prepayment pursuant to Section 2.1(e)) on a date other than the
last day of an Interest Period applicable to such Euro-Dollar Rate Loan, or
(b) any Euro-Dollar Rate Loan for any reason not being made (other than a
wrongful failure to fund by such Lender or failure to make such a Loan due to
circumstances described in Section 2.12), converted or continued, or any payment
of principal of or interest thereon not being made, on the date therefor
determined in accordance with the applicable provisions of this Agreement or
(c) for any prepayment of a Bid Loan due to acceleration pursuant to Section 7.2
or otherwise. Notwithstanding the foregoing, the Borrower shall not be
responsible to any Lender for any costs hereunder that result from the
application of Section 2.12 or from any wrongful actions or omissions or default
(including under Section 2.1(e)) of such Lender.

Section 2.15.    Certificates Regarding Yield Protection, Etc.

Any request by any Lender Party for payment of additional amounts pursuant to
Sections 2.13, 2.14 and 2.16 shall be accompanied by a certificate of such
Lender Party setting forth the basis and amount of such request. In determining
the amount of such payment, such Lender Party may use such reasonable
attribution or averaging methods as it deems appropriate and practical.

Section 2.16    Taxes.

    (a)        Tax Liabilities Imposed on a Lender.  Any and all payments by the
Borrower hereunder or under any of the Loan Documents shall be made, in
accordance with the terms hereof and thereof, subject to the provisions of this
Section 2.16 and Section 2.17, free and clear of and without deduction for any
and all Taxes other than Excluded Taxes. If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16) such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law, and (iv) the Borrower shall deliver to such Lender evidence of
such payment to the relevant Governmental Authority. Notwithstanding any other
provision of this Section 2.16, the Borrower shall not be required to pay any
additional amounts pursuant to this Section 2.16(a) with respect to Taxes that
are attributable to such Lender’s failure to fully comply with Section 2.16(c)
and/or the certifications provided by such Lender being inaccurate.

    (b)        Other Taxes.  In addition, the Borrower agrees to pay, upon
written notice from a Lender and prior to the date when penalties attach
thereto, all other Taxes (other than Excluded Taxes) that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement.

    (c)        Foreign Lender.  Each Lender (which, for purposes of this
Section 2.16, shall include any Affiliate of a Lender that makes any Euro-Dollar
Rate Loan pursuant to the terms of this Agreement) that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Agent on or before the

 

29



--------------------------------------------------------------------------------

Closing Date (or, in the case of a Person that becomes a Lender after the
Closing Date by assignment, promptly upon such assignment), two duly completed
and signed copies of (A) either (1) Form W-8BEN or Form W-8ECI of the United
States Internal Revenue Service, or a successor applicable form, certifying that
such Lender is entitled to benefits under an income tax treaty to which the
United States is a party which reduces to zero the rate of withholding tax on
payments of interest or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States, or (B) an Internal Revenue Service Form W-8 or W-9, or a
successor applicable form, entitling such Lender to receive a complete exemption
from United States backup withholding tax. Each such Lender shall, from time to
time after submitting either such form, submit to the Borrower and the Agent
such additional duly completed and signed copies of such forms (or such
successor forms or other documents as shall be adopted from time to time by the
relevant United States taxing authorities) as may be (1) reasonably requested in
writing by the Borrower or the Agent and (2) appropriate under then current
United States laws or regulations. Upon the reasonable request of the Borrower
or the Agent, each Lender that has not provided the forms or other documents, as
provided above, on the basis of being a United States person shall submit to the
Borrower and the Agent a certificate to the effect that it is such a “United
States person.”

Section 2.17.    Applicable Lending Office; Discretion of Lenders as to Manner
of Funding.

Each Lender may make, carry or transfer Euro-Dollar Rate Loans at, to, or for
the account of an Affiliate of the Lender, provided that such Lender shall not
be entitled to receive, nor shall the Borrower be required to pay, any greater
amount under Sections 2.13 or 2.16 as a result of the transfer of any such Loan
than such Lender would be entitled to receive, or the Borrower obligated to pay,
immediately prior thereto unless (a) such transfer occurred at a time when
circumstances giving rise to the claim for such greater amount did not exist or
(b) such claim would have arisen even if such transfer had not occurred.
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Euro-Dollar
Rate Loans in any manner it sees fit, it being understood, however, that for
purposes of this Agreement, all determinations hereunder shall be made as if
each Lender had actually funded and maintained each Euro-Dollar Rate Loan
through the purchase of deposits in the relevant interbank market having a
maturity corresponding to such Loan’s Interest Period and bearing interest at
the applicable rate.

Section 2.18.    Increases in Revolving Commitment.

Prior to the Maturity Date and upon at least 15 days’ prior written notice to
the Agent (which notice shall be promptly transmitted by the Agent to each
Lender), the Borrower shall have the right, subject to the terms and conditions
set forth below, to increase the aggregate amount of the Revolving Committed
Amount; provided that (a) no Default or Event of Default shall exist at the time
of the request or the proposed increase in the Revolving Committed Amount,
(b) such increase must be in a minimum amount of $10,000,000 and in integral
multiples of $1,000,000 above such amount, (c) the Revolving Committed Amount
shall not be increased to an amount greater than SEVEN HUNDRED FIFTY MILLION
DOLLARS ($750,000,000) without the prior written consent of the Required
Lenders, (d) the aggregate amount of all increases to the Revolving Committed
Amount pursuant to this Section 2.18 shall not exceed $100,000,000, (e) no
individual Lender’s Revolving Commitment may be increased without such Lender’s
written consent, (f) the Borrower shall execute and deliver such Revolving Loan
Note(s) as are necessary to reflect the increase in the Revolving Committed
Amount, (g) Schedule 1.1(c) shall be amended to reflect the revised Revolving
Committed Amount and revised Revolving Commitment Percentages of the Lenders and
(h) if any Revolving Loans are outstanding at the time of an increase in the
Revolving Committed Amount, the Borrower will prepay (provided that any such
prepayment shall be subject to Section 2.14) one or more existing Revolving
Loans in an amount necessary such that after giving effect to the increase in
the Revolving Committed Amount each Lender will hold its pro rata share (based
on its share of the revised Revolving Committed Amount) of outstanding Revolving
Loans.

 

30



--------------------------------------------------------------------------------

Any such increase in the Revolving Committed Amount shall apply, at the option
of the Borrower, to (x) the Revolving Commitment of one or more existing
Lenders; provided that any Lender whose Revolving Commitment is being increased
must consent in writing thereto and/or (y) the creation of a new Revolving
Commitment to one or more institutions that is not an existing Lender; provided
that any such institution (A) must conform to the definition of Eligible
Assignee, (B) must have a Revolving Commitment of at least $10,000,000 and
(C) must become a Lender under this Credit Agreement by execution and delivery
of an appropriate joinder agreement or of counterparts to this Credit Agreement
in a manner acceptable to the Borrower and the Agent.

ARTICLE 3

CONDITIONS TO LOANS

Section 3.1.    Closing Conditions.

The obligation of the Lenders to enter into this Credit Agreement shall be
subject to satisfaction (or waiver) of the following conditions:

    (a)      Loan Documents. The Agent shall have received duly executed copies
of (i) this Agreement and (ii) the Notes, all of which shall be in form and
substance satisfactory to the Agent and each of the Lenders.

    (b)      Corporate Documents. The Agent shall have received the following:

  (i)     Charter Documents. Copies of the articles or certificate of
incorporation of the Borrower certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state of its incorporation
and certified by a secretary or assistant secretary of the Borrower to be true
and correct as of the Closing Date.

  (ii)    Bylaws. A copy of the bylaws of the Borrower certified by a secretary
or assistant secretary of the Borrower to be true and correct as of the Closing
Date.

  (iii)   Resolutions. Copies of resolutions of the board of directors of the
Borrower or an authorized committee thereof, approving and adopting the
transactions contemplated herein and authorizing execution and delivery of the
Loan Documents, certified by a secretary or assistant secretary of the Borrower
to be true and correct and in full force and effect as of the Closing Date.

  (iv)   Good Standing. Copies of a certificate of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authority of the state of its incorporation.

  (v)    Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.

    (c)      Opinion of Counsel. The Agent shall have received an opinion or
opinions (which shall cover, among other things, authority, legality, validity,
binding effect and enforceability), satisfactory to the Agent, addressed to the
Lender Parties and dated as of the Closing Date, from legal counsel to the
Borrower.

 

31



--------------------------------------------------------------------------------

    (d)      Closing Officer’s Certificate. The Agent shall have received a
certificate executed by the chief financial officer of the Borrower in the form
of Exhibit 3.1(d).

    (e)      Material Adverse Change. As of the Closing Date, there shall not
have occurred a Material Adverse Change since January 31, 2009.

    (d)      Closing Officer’s Certificate. The Agent shall have received a
certificate executed by the chief financial officer of the Borrower in the form
of Exhibit 3.1(d).

    (e)      Material Adverse Change. As of the Closing Date, there shall not
have occurred a Material Adverse Change since January 31, 2009.

    (f)     Litigation. Except as disclosed in Schedule 4.5, there are no
actions, suits or proceedings pending or, to the best knowledge of the Borrower,
threatened against or affecting the Borrower, any Subsidiary or any of its
properties before any Governmental Authority (i) in which there is a reasonable
possibility of an adverse determination that could result in a material
liability or have a Material Adverse Effect or (ii) that in any manner draws
into question the validity, legality or enforceability of any Loan Document or
any transaction contemplated thereby.

    (g)     Fees, Expenses and Interest Paid. The Borrower shall have paid all
fees and expenses due and owing pursuant to the terms of this Agreement for
which the Borrower shall have been billed on or before the Closing Date,
including, but not limited to, fees owed pursuant to (i) the Fee Letter,
(ii) that certain fee letter dated as of July 8, 2009 by and among the Borrower,
Bank of America, BAS, Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC and
(iii) that certain fee letter dated as of July 8, 2009 by and among the
Borrower, Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC.

    (h)     Existing Credit Agreement. The Existing Credit Agreement shall be
terminated and all amounts owing there under, if any, shall have been paid in
full.

    (i)     General. All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall have been delivered or
executed or recorded in form and substance satisfactory to the Agent, and the
Agent shall have received all such counterpart originals or certified copies
thereof as the Agent may reasonably request.

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

Section 3.2.    Conditions Precedent to Loans.

The obligation of the Lenders to make any Loan on any Funding Date shall be
subject to the following conditions precedent:

    (a)      Closing Date. The conditions precedent set forth in Section 3.1
shall have been satisfied or waived in writing by the Lenders as of the Closing
Date.

    (b)      Notice of Borrowing. The Borrower shall have delivered to the
Agent, (i) in the case of a Revolving Loan, a Notice of Borrowing, duly executed
and completed in accordance with Section 2.1, and the Borrower shall have
otherwise complied with all of the terms of

 

32



--------------------------------------------------------------------------------

Section 2.1 or (ii) in the case of a Bid Loan, a Bid Loan Quote Request, duly
executed and completed, in accordance with Section 2.2, and the Borrower shall
have otherwise complied with all of the terms of Section 2.2.

    (c)      Representations and Warranties. All of the representations and
warranties of the Borrower contained in the Loan Documents (other than the
representation set forth in Section 4.4 of this Agreement) shall be true and
correct in all material respects on and as of the Funding Date as though made on
and as of that date.

    (d)      No Default. No Default or Event of Default shall exist or result
from the making of the Loan.

    (e)      Satisfaction of Conditions. Each borrowing of a Loan shall
constitute a representation and warranty by the Borrower as of the Funding Date
that the conditions contained in Sections 3.2(c) and 3.2(d) have been satisfied.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Parties as follows:

Section 4.1.    Organization, Powers and Good Standing.

Each of the Borrower and, except as would not reasonably be expected to have a
Material Adverse Effect, its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, as shown on Schedule 4.1, and (b) has all requisite power and
authority and the legal right to own and operate its properties, to carry on its
business as heretofore conducted, to enter into the Loan Documents to which it
is a party and to carry out the transactions contemplated hereby and thereby.
Except as would not reasonably be expected to have a Material Adverse Effect,
each of the Borrower and its Subsidiaries possesses all Governmental Approvals,
in full force and effect, free from burdensome restrictions, that are necessary
for the ownership, maintenance and operation of its properties and conduct of
its business as now conducted, and is not in violation thereof. Each of the
Borrower and its Subsidiaries is duly qualified, in good standing and authorized
to do business in each state or other jurisdiction where the nature of its
business activities conducted or properties owned or leased requires it to be so
qualified and where any failure to be so qualified, individually or in the
aggregate, could have a Material Adverse Effect. All Subsidiaries of the
Borrower are listed on Schedule 4.1, which may be updated by the Borrower from
time to time.

Section 4.2.    Authorization, Binding Effect, No Conflict, Etc.

    (a)      Authorization, Binding Effect, Etc. The execution, delivery and
performance by the Borrower of each Loan Document have been duly authorized by
all necessary corporate action on the part of the Borrower; and each such Loan
Document has been duly executed and delivered by the Borrower and is the legal,
valid and binding obligation of the Borrower, enforceable against it in
accordance with its terms, except as enforcement may be limited by equitable
principles and by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to creditors’ rights generally.

 

33



--------------------------------------------------------------------------------

    (b)      No Conflict. The execution, delivery and performance by the
Borrower of each Loan Document, and the consummation of the transactions
contemplated thereby, do not and will not (i) violate any provision of the
charter or other organizational documents of the Borrower, (ii) except for
consents that have been obtained and are in full force and effect, conflict
with, result in a breach of, or constitute (or, with the giving of notice or
lapse of time or both, would constitute) a default under, or require the
approval or consent of any Person pursuant to, any Material Contractual
Obligation of the Borrower (including the Investment Agreement), (iii) violate
any Applicable Law binding on the Borrower, or (iv) result in or require the
creation or imposition of any Lien on any assets or properties of the Borrower
or any of its Subsidiaries.

    (c)      Governmental Approvals. No Governmental Approval is or will be
required in connection with the execution, delivery and performance by the
Borrower of any Loan Document or the transactions contemplated thereby.

Section 4.3.    Financial Information.

The balance sheets of the Borrower and its consolidated Subsidiaries as of
January 31, 2008 and January 31, 2009 and the related statements of earnings,
stockholder’s equity and cash flow for the Fiscal Years then ended, certified by
the Borrower’s independent certified public accountants, which are included in
the Borrower’s Annual Report on Form 10-K for the Fiscal Year ended January 31,
2009, were prepared in accordance with GAAP consistently applied and fairly
present the financial position of the Borrower and its consolidated Subsidiaries
as of the respective dates thereof and the results of operations and cash flow
for the periods then ended. Neither the Borrower nor any of its consolidated
Subsidiaries on such dates had any liabilities for Taxes or long-term leases,
forward or long-term commitments or unrealized losses from any unfavorable
commitments that are not reflected in the foregoing statements or in the notes
thereto and that, individually or in the aggregate, are material.

Section 4.4.    No Material Adverse Changes.

Since January 31, 2009, there has been no Material Adverse Change.

Section 4.5.    Litigation.

Except as disclosed in Schedule 4.5 or as otherwise disclosed in accordance with
Section 5.1(g) below, there are no actions, suits or proceedings pending or, to
the best knowledge of the Borrower, threatened against or affecting the
Borrower, any Subsidiary or any of its properties before any Governmental
Authority (a) in which there is a reasonable possibility of an adverse
determination that could result in a material liability or have a Material
Adverse Effect or (b) that in any manner draws into question the validity,
legality or enforceability of any Loan Document or any transaction contemplated
thereby.

Section 4.6.    Agreements: Applicable Law.

Neither the Borrower nor any Subsidiary is in material violation of any
Applicable Law, or in default under its charter documents, bylaws or other
organizational or governing documents or any of its Material Contractual
Obligations.

Section 4.7.    Taxes.

All United States federal income tax returns and all other material tax returns
required to be filed by the Borrower or any Subsidiary have been filed and all
Taxes due pursuant to such returns have been paid, except such Taxes, if any, as
are being contested in good faith and as to which adequate reserves

 

34



--------------------------------------------------------------------------------

have been established in accordance with GAAP. To the best knowledge of the
Borrower, there has not been asserted or proposed to be asserted any Tax
deficiency against the Borrower or any Subsidiary that would be material to the
Borrower and its Subsidiaries taken as a whole and that is not reserved against
on the financial books of the Borrower.

Section 4.8.    Governmental Regulation.

The Borrower is neither an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or a company
controlled by such a company, nor is the Borrower subject to any federal or
state statute or regulation limiting its ability to incur Debt for money
borrowed (other than the Margin Regulations).

Section 4.9.    Margin Regulations/Proceeds of Loans.

Neither the Borrower nor any Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purposes of
purchasing or carrying Margin Stock. The value of all Margin Stock held by the
Borrower and its Subsidiaries constitutes less than 25% of the value, as
determined in accordance with the Margin Regulations, of all assets of the
Borrower. The proceeds of the Loans will be and have been used solely in
accordance with Section 2.3.

Section 4.10.    Employee Benefit Plans.

None of the Plans of the Borrower or any member of the Controlled Group are in
“at risk status” (as defined in Section 430(i)(4) of the Code, without regard to
Section 430(i)(4)(B) relating to the transition rule) and no Plan has incurred
any liability to the PBGC in connection with any Plan.

During the five-year period prior to the date this representation is made or
deemed made, no ERISA Event has occurred and is continuing with respect to any
Plan (whether or not terminated). Neither the Borrower nor any member of the
Controlled Group is required to make or accrue a contribution or has within any
of the preceding five plan years made or accrued an obligation to make
contributions to any Multiemployer Plan. To the extent the Borrower in the
future has or enters into any applicable Plan, the fair market value of the
assets of each Plan is at least equal to the present value of the “benefit
liabilities” (within the meaning of Section 4001(a)(16) of ERISA), whether or
not vested, under such Plan determined in accordance with Financial Accounting
Standards Board Statement 87 using the actuarial assumptions and methods used by
the actuary to such Plan in its valuation of such Plan.

Section 4.11.    Disclosure.

All information in any document, certificate or written statement furnished to
the Lender Parties by or on behalf of the Borrower with respect to the business,
assets, prospects, results of operation or financial condition of the Borrower
or any Subsidiary for use in connection with the transactions contemplated by
this Agreement has been true and correct in all material respects on and as of
the date made or given and has not omitted a material fact necessary in order to
make such information not misleading in light of the circumstances under which
such information was furnished. There is no fact known to the Borrower (other
than matters of a general economic nature) that has had or could reasonably be
expected to have a Material Adverse Effect and that has not been disclosed
herein or in such other documents, certificates or statements.

Section 4.12.    Solvency.

The Borrower is, individually and on a consolidated basis with its Subsidiaries,
Solvent.

 

35



--------------------------------------------------------------------------------

Section 4.13.    Title to Properties.

The Borrower and each of its Subsidiaries is the owner of, and has good and
marketable title to, or has a valid license or lease to use, all of its material
properties and assets, and none of such properties or assets is subject to any
Liens other than Permitted Liens.

ARTICLE 5

AFFIRMATIVE COVENANTS OF THE BORROWER

So long as any portion of the Revolving Commitments shall be in effect and until
all Obligations are paid and performed in full:

Section 5.1.    Financial Statements and Other Reports.

The Borrower shall deliver to the Agent (which shall promptly provide copies to
each Lender), for the benefit of the Lenders:

    (a)      as soon as practicable and in any event within the earlier of
(i) 90 days after the end of each Fiscal Year or (ii) two Business Days after
the date the Borrower files its Form 10-K with the SEC, the consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as of the end of such
year and the related statements of earnings, stockholder’s equity and cash flow
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and accompanied by an
unqualified report thereon of Deloitte & Touche LLP or other independent
certified public accountants of recognized national standing selected by the
Borrower and reasonably satisfactory to the Required Lenders, which report shall
state that such financial statements fairly present the financial position of
the Borrower and its consolidated Subsidiaries as of the date indicated and its
results of operations and cash flows for the periods indicated in conformity
with GAAP (except as otherwise stated therein) and that the examination by such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards.

    (b)      as soon as practicable and in any event within 45 days after the
end of each Fiscal Quarter (other than the last Fiscal Quarter of any Fiscal
Year) a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of the end of such quarter and the related statements of
earnings, stockholder’s equity and cash flow for such quarter and the portion of
the Fiscal Year ended at the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding periods of the prior Fiscal
Year, all in reasonable detail and certified by the Borrower’s chief financial
officer or controller as fairly presenting the financial condition of the
Borrower and its consolidated Subsidiaries as of the dates indicated and its
results of operations and cash flows for the periods indicated, subject to
normal year-end adjustments.

    (c)      together with each delivery of financial statements pursuant to
Sections 5.1(a) and 5.1(b), a certificate of the chief financial officer or the
treasurer of the Borrower, substantially in the form of Exhibit 5.1(c) (a
“Compliance Certificate”), duly executed and completed, setting forth the
calculations required to establish compliance with Section 6.3, as of the date
of such financial statements. The financial statements required by Sections
5.1(a) and 5.1(b) and the Compliance Certificate required by this Section 5.1(c)
shall be delivered in printed form.

 

36



--------------------------------------------------------------------------------

    (d)      within five Business Days after the Borrower becomes aware of the
occurrence of any Default or Event of Default, a certificate of a Senior Officer
of the Borrower setting forth the details thereof and the action that the
Borrower is taking or proposes to take with respect thereto.

    (e)      promptly upon their becoming available, copies of all material
reports, notices and proxy statements sent or made available by the Borrower to
its security holders, and all material registration statements (other than the
exhibits thereto) and annual, quarterly or monthly reports, if any, filed by the
Borrower with the SEC.

    (f)      within five Business Days after the Borrower becomes aware of the
occurrence of an ERISA Event, a statement of a Senior Officer of the Borrower
setting forth the details thereof and the action that the Borrower is taking or
proposes to take with respect thereto, together with a copy of the notice, if
any, of such event given or required to be given to the PBGC; within five days
of the date the Borrower or any member of the Controlled Group becomes obliged
to make or accrue a contribution to a Multiemployer Plan, a statement of a
Senior Officer of the Borrower setting forth the details thereof and the action
that the Borrower is taking or proposes to take with respect thereto.

    (g)      within five Business Days after the Borrower obtains knowledge
thereof, notice of all litigation or proceedings commenced or threatened
affecting the Borrower or any Subsidiary (i) that could reasonably be expected
to have a Material Adverse Effect or (ii) that questions the validity or
enforceability of any Loan Document.

    (h)      promptly notify the Agent of any move of its principal executive
office from the State of Washington.

    (i)      from time to time such additional information regarding the
Borrower and its Subsidiaries or the business, assets, liabilities, prospects,
results of operation or financial condition of any such Person as the Agent, on
behalf of any Lender Party, may reasonably request.

Documents required to be delivered pursuant to Section 5.1(a) or (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 9.5; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided that: (x) the Borrower
shall deliver paper copies of such documents to the Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Lender and (y) the
Borrower shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.1(c) to the Agent. Except for such Compliance Certificates, the Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

37



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Agent and/or BAS will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Agent, BAS and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Borrower or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.13); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Agent and BAS shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
that is not marked as “Public Side Information.” Notwithstanding the foregoing,
the Borrower shall be under no obligation to mark any Borrower Materials
“PUBLIC.”

Section 5.2.    Records and Inspection.

The Borrower shall, and shall cause each Subsidiary to, maintain adequate books,
records and accounts as may be required or necessary to permit the preparation
of financial statements required to be delivered hereunder in accordance with
sound business practices and GAAP. The Borrower shall, and shall cause each
Subsidiary to, permit such Persons as the Agent may designate, at reasonable
times during the Borrower’s regular office hours as often as may reasonably be
requested and under reasonable circumstances, to (a) visit and inspect any of
its properties, (b) inspect and copy its books and records, and (c) discuss with
its officers, as the Agent may reasonably request, and its independent
accountants, its business, assets, liabilities, results of operation or
financial condition; provided that the Agent shall not have access to consumer
information or any other similar restricted information if such access is
prohibited by Applicable Law.

Section 5.3.    Corporate Existence, Etc.

The Borrower shall, and shall (except as otherwise permitted under Section 6.4)
cause each Subsidiary to, at all times preserve and keep in full force and
effect its corporate existence and all rights and franchises material to the
Borrower and to the Borrower and its Subsidiaries taken as a whole.

Section 5.4    Payment of Taxes and Claims.

The Borrower shall, and shall cause each Subsidiary to, pay and discharge
(a) all Taxes imposed upon it or any of its properties or in respect of any of
its franchises, business, income or property before any material penalty shall
be incurred with respect to such Taxes, and (b) all claims of any kind
(including claims for labor, material and supplies) that, if unpaid, might by
Applicable Law become a Lien upon any material portion of the property of the
Borrower and its Subsidiaries; provided, however, that, unless and until
foreclosure, distraint, levy, sale or similar proceedings shall have commenced,
the Borrower need not pay or discharge any such Tax or claim so long as the
validity or amount thereof is being contested in good faith and by appropriate
proceedings and so long as any reserves or other appropriate provisions as may
be required by GAAP shall have been made therefor.

 

38



--------------------------------------------------------------------------------

Section 5.5.    Maintenance of Properties.

The Borrower shall, and shall cause each Subsidiary to, maintain or cause to be
maintained in good repair, working order and condition (ordinary wear and tear
excepted), all properties and other assets useful or necessary to its business,
and from time to time the Borrower shall make or cause to be made all
appropriate repairs, renewals and replacements thereto except, in each case, to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect. The Borrower shall, and shall cause each of its
Subsidiaries to, use reasonable efforts to prevent offsets of and defenses to
its receivables and other rights to payment.

Section 5.6.    Maintenance of Insurance.

The Borrower shall, and shall cause each Subsidiary to, maintain with
financially sound and reputable insurance companies insurance (or adequate self
insurance) in at least such amounts, of such character and against at least such
risks as is usually maintained by companies of established repute engaged in the
same or a similar business in the same general area.

Section 5.7.    Conduct of Business; Compliance with Law.

The Borrower shall not change the general character of its business as conducted
at the Closing Date or engage, directly or through a Subsidiary, in any type of
business not reasonably related to its business as normally conducted. The
Borrower shall maintain its right to carry on business in any jurisdiction where
it is doing business at such time and remain in and continuously operate the
same lines of business presently engaged in except for (i) periodic shutdown in
the ordinary course of business, (ii) interruptions caused by strike, labor
dispute, catastrophe, acts of war or terrorism or any other events over which it
has no control, and (iii) discontinuance of operations when reasonably
determined by the Borrower to be in the best interest of the Borrower, provided
that such discontinuance will not have a Materially Adverse Effect. The Borrower
shall, and shall cause each of its Subsidiaries to, conduct its business in
compliance in all material respects with all Applicable Law and all its Material
Contractual Obligations.

Section 5.8.    Further Assurances.

At any time and from time to time, upon the request of the Agent, the Borrower
shall execute and deliver such further documents and do such other acts and
things as the Agent may reasonably request in order to effect fully the purposes
of the Loan Documents and any other agreement contemplated thereby and to
provide for payment and performance of the Obligations in accordance with the
terms of the Loan Documents.

Section 5.9.    Future Information.

All data, certificates, reports, statements, documents and other information the
Borrower shall furnish to the Lender Parties in connection with the Loan
Documents shall, at the time the information is furnished, not contain any
untrue statement of a material fact, shall be complete and correct in all
material respects to the extent necessary to give the Lender Parties sufficient
and accurate knowledge of the subject matter thereof, and shall not omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such
information is furnished.

 

39



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS OF THE BORROWER

So long as any portion of the Revolving Commitments shall be in effect and until
all Obligations are paid and performed in full:

Section 6.1.    Liens.

The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any asset of the Borrower or any Subsidiary, whether now owned or hereafter
acquired, except:

    (a)      Liens securing the Obligations and Existing Liens;

    (b)      (i) Liens for Taxes, assessments or charges of any Governmental
Authority for claims that are not material and are not yet due or are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP (and as to which foreclosure, distraint, levy, sale or
similar proceedings have not yet commenced with respect to the property subject
to any such Lien on account thereof); (ii) statutory Liens of landlords and
Liens of carriers, warehousemen, mechanics, materialmen, bankers and other Liens
imposed by law and created in the ordinary course of business for amounts that
are not material and are not yet due or are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP (and as to
which foreclosure, distraint, levy, sale or similar proceedings have not yet
commenced with respect to the property subject to any such Lien on account
thereof); (iii) Liens incurred and deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security benefits or to secure the performance (including
by way of surety bonds or appeal bonds) of tenders, bids, leases, contracts,
statutory obligations or similar obligations or arising as a result of progress
payments under contracts, in each case in the ordinary course of business and
not relating to the repayment of Debt; (iv) easements, rights-of-way, covenants,
consents, reservations, encroachments, variations and other restrictions,
conditions (including those conditions commonly referred to as “CC&Rs”), charges
or encumbrances (whether or not recorded) that do not materially interfere with
the ordinary conduct of the Borrower’s business; (v) building restrictions,
zoning laws and other statutes, laws, rules, regulations, ordinances and
restrictions; (vi) leases, subleases, easements or similar use rights granted in
the ordinary course of business to others not materially interfering with the
business of, and consistent with past practices of, the Borrower;
(vii) construction, operation and reciprocal easement agreements entered into in
the ordinary course of business that do not materially interfere with the
ordinary conduct of the Borrower’s business and not relating to the repayment of
Debt; (viii) customary rights of set off, revocation, refund or charge-back
under deposit agreements or under the Uniform Commercial Code in favor of banks
or other financial institutions where the Borrower or any Subsidiary maintains
deposits in the ordinary course of business; (ix) Liens on accounts receivable
of the Borrower for which collection attempts are being undertaken by a third
party at the request of the Borrower; (x) Liens arising from precautionary
Uniform Commercial Code financing statements regarding operating leases and
(xi) Liens arising by operation of law on insurance polices and proceeds thereof
to secure premiums thereunder;

 

40



--------------------------------------------------------------------------------

    (c)      any attachment or judgment Lien, not otherwise constituting an
Event of Default, in existence less than 30 days after the entry thereof or with
respect to which (i) execution has been stayed, (ii) payment is covered in full
by insurance and the insurer has not denied coverage, or (iii) the Borrower is
in good faith prosecuting an appeal or other appropriate proceedings for review
and has set aside on its books such reserves as may be required by GAAP with
respect to such judgment or award;

    (d)      precautionary Uniform Commercial Code financing statements
regarding consignments, provided that any such financing statements do not
describe any property other than the assets acquired through the consignment and
proceeds thereof;

    (e)      Liens securing Debt of the Borrower or any Subsidiary used to
finance the acquisition of fixed assets (including, without limitation,
equipment and vehicles) of the Borrower or such Subsidiary, the construction of
additional buildings or the expansion otherwise of their respective facilities
and Debt consisting of Capitalized Leases; provided that such Debt (i) does not
exceed the cost to the Borrower or such Subsidiary of the assets acquired with
the proceeds of such Debt or the value of the assets subject to such Capital
Leases, (ii) in the case of new construction or expansion of existing
facilities, is either a construction or permanent loan secured by the facilities
constructed and/or the real property on which such facilities are located and
related equipment and fixtures, leases, rents, reserves and other personal
property (which for this purpose shall not include inventory and intellectual
property) to the extent located on or commonly considered to be part of the real
property as applicable, and (iii) in the case of other asset financing, is
incurred within twelve months following the date of the acquisition (which for
this purpose shall, in the case of a construction project, be the date that
construction is completed and the asset constructed is placed into service or in
the case of a Sale and Leaseback Transaction the date of disposition); provided
that any such Lien does not encumber any property other than the assets acquired
with the proceeds of such Debt or the assets subject to such Capital Lease,
related reserve funds, related personal property (which for this purpose shall
not include inventory and intellectual property) and proceeds of any of the
foregoing;

    (f)      Liens existing on assets of any Person at the time such assets are
acquired; provided such Lien does not encumber any assets other than the assets
subject to such Lien at the time such assets are acquired and proceeds thereof
and such Lien was not created in contemplation of such acquisition;

    (g)      Liens arising from the sale or securitization of receivables, to
the extent the Debt arising from such securitization is not otherwise prohibited
under this Agreement at the time such Debt was incurred;

    (h)      any Lien constituting a renewal, extension or replacement of any
Existing Lien or any Lien permitted by clauses (e) or (f) of this Section 6.1,
provided such Lien is limited to all or a part of the property subject to the
Lien extended, renewed or replaced;

    (i)      Liens granted by a Subsidiary of the Borrower in favor of the
Borrower or another Subsidiary of the Borrower;

    (j)      covenants contained in the following agreements which require the
grant of security for the obligations evidenced thereby if security is given for
some other obligation: (i) that certain Indenture dated as of March 11, 1998
between the Borrower and Wells Fargo Bank, National Association (formerly known
as Norwest Bank Colorado, National Association), as Trustee, as in effect on the
Closing Date, (ii) that certain Indenture dated as of December 3, 2007 between
the Borrower and Wells Fargo Bank, National Association, as Trustee, as in
effect on the Closing Date;

 

41



--------------------------------------------------------------------------------

and (iii) that certain Indenture dated as of May 1, 2007 between Nordstrom
Credit Card Master Note Trust II and its successors and Wells Fargo Bank,
National Association, as Trustee, as in effect on the Closing Date; provided,
however, that this clause (j) shall not be deemed to restrict additional Debt
from being issued under any of the foregoing agreements or any supplement
thereto so long as the covenants contained therein relating to the grant of
security therefore are not modified in a manner adverse to the Lenders;

    (k)      leases, licenses, subleases or sublicenses granted to others
(including, without limitation, licenses of intellectual property) not
interfering in any material respect with the business of the Borrower and its
Subsidiaries;

    (l)       Mortgages, Sale and Leaseback Transactions and/or other similar
Liens that (i) do not materially impair the use of the assets subject thereto in
the operation of such business, (ii) do not encumber intellectual property and
(iii) do not secure obligations aggregating in excess of $200,000,000; and

    (m)     other Liens securing obligations not exceeding $35,000,000 in the
aggregate.

Section 6.2.    Restricted Payments.

The Borrower shall not, and shall not permit any Subsidiary to, declare, pay or
make, or agree to declare, pay or make, any Restricted Payment, except
(a) Restricted Payments by any Subsidiary to the Borrower and any other Person
that owns capital stock or other equity interests in such Subsidiary, ratably
according to their respective holdings of the type of capital stock or other
equity interests in respect of which such Restricted Payment is being made,
(b) Restricted Payments (other than purchases or other acquisition for value of
any Capital Stock of the Borrower or any Subsidiary) so long as no Default or
Event of Default then exists or would result therefrom (assuming for this
purpose that compliance with Section 6.3 is being measured as of the end of the
immediately preceding Fiscal Quarter giving pro forma effect to the Restricted
Payment) and/or (c) purchases or other acquisitions for value of any Capital
Stock of the Borrower or any Subsidiary.

Section 6.3.    Financial Covenants.

(a)      Leverage Ratio. As of the last day of each Fiscal Quarter, for the
twelve month period ending on such date, the Borrower shall not permit the ratio
of (i) the sum of (A) Funded Debt as of the last day of such period and (B) the
product of (1) Rent Expense for such period times (2) six to (ii) EBITDAR for
such period (the “Leverage Ratio”) to be greater than 4.0 to 1.0. For purposes
of calculating the Leverage Ratio between the Closing Date and February 1, 2010,
Funded Debt shall be reduced by the amount of cash on the balance sheet of the
Borrower in an amount not to exceed $250,000,000.

(b)      Fixed Charge Coverage Ratio. As of the last day of each Fiscal Quarter,
for the twelve month period ending on such date, the Borrower shall not permit
the ratio of (i) the difference of (A) EBITDAR for such period minus (B) Capital
Expenditures for such period to (ii) the sum of (A) Interest Expense (net of
interest income of the Borrower and its Subsidiaries, as determined in
accordance with GAAP) for such period plus (B) Rent Expense for such period (the
“Fixed Charge Coverage Ratio”) to be less than 2.0 to 1.0.

 

42



--------------------------------------------------------------------------------

Section 6.4.    Restriction on Fundamental Changes.

The Borrower shall not, and shall not permit any Subsidiary to enter into any
merger, consolidation, reorganization or recapitalization, liquidate, wind up or
dissolve or sell, lease, transfer or otherwise dispose of, in one transaction or
a series of transactions, all or substantially all of its or their business or
assets, whether now owned or hereafter acquired; provided that as long as no
Default or Event of Default shall exist either before or after giving effect
thereto (a) any Solvent Subsidiary or other Solvent Person (other than the
Borrower) may be merged or consolidated with or into the Borrower (so long as
the Borrower is the surviving entity) or any Subsidiary, (b) any Subsidiary may
be liquidated, wound up or dissolved so long as it does not cause or could not
be reasonably expected to cause a Material Adverse Effect and (c) in addition to
transactions permitted under Section 6.5 (which permitted transactions shall not
be restricted by this Section 6.4), all or substantially all of any Subsidiary’s
business or assets may be sold, leased, transferred or otherwise disposed of, in
one transaction or a series of transactions, to the Borrower or another
Subsidiary.

Section 6.5.    Asset Dispositions.

The Borrower shall not, and shall not (except as permitted by Section 6.4(c))
permit any Subsidiary to, sell, lease, transfer or otherwise dispose of during
any Fiscal Year property or other assets (other than (a) sales of inventory in
the ordinary course of business and (b) the sale or disposition of the
Borrower’s interest in 1700 Seventh LP) constituting, in the aggregate, 25% or
more of the consolidated assets of the Borrower and its Subsidiaries, as
calculated on a book value basis. Notwithstanding the foregoing limitation, the
Borrower and its Subsidiaries shall be permitted to sell or transfer their
receivables in a transaction to securitize such receivables, and such sales or
transfers of receivables shall not be included in the computation above.

Section 6.6.    Transactions with Affiliates.

The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, enter into any transaction (including the purchase, sale, lease, or
exchange of any property or the rendering of any service) with any Affiliate of
the Borrower, unless (a) such transaction is not otherwise prohibited by this
Agreement, (b) such transaction is in the ordinary course of business and (c) if
such transaction is other than with a Wholly-Owned Subsidiary, such transaction
is on fair and reasonable terms no less favorable to the Borrower or its
Subsidiary, as the case may be, than those terms which might be obtained at the
time in a comparable arm’s length transaction with a Person who is not an
Affiliate or, if such transaction is not one which by its nature could be
obtained from such other Person, is on fair and reasonable terms and was
negotiated in good faith; provided that this Section 6.6 shall not restrict
(i) dividends, distributions and other payments and transfers on account of any
shares of Capital Stock of the Borrower or any Subsidiary otherwise permissible
hereunder and (ii) transactions pursuant to (A) the Investment Agreement,
(B) the Recourse Agreement, (C) the Support Letter and (D) any agreement between
the Borrower and any Affiliate of the Borrower pursuant to which the Borrower
sells, discounts or otherwise transfers an interest in accounts receivable in
the ordinary course of its business (including agreements under which the
Borrower has an obligation to repurchase from or indemnify the purchaser with
respect to accounts discounted, sold or otherwise transferred by the Borrower).

 

43



--------------------------------------------------------------------------------

ARTICLE 7

EVENTS OF DEFAULT, ETC.

Section 7.1.    Events of Default.

The occurrence of any one or more of the following events, acts or occurrences
shall constitute an event of default (each an “Event of Default”):

    (a)      Failure to Make Payments. The Borrower (i) shall fail to pay as and
when due (whether at stated maturity, upon acceleration, upon required
prepayment or otherwise) any principal of any Loan, or (ii) shall fail to pay
any interest, Fees or other amounts (other than principal) payable under the
Loan Documents within five days of the date when due under the Loan Documents;

    (b)      Default in Other Debt. (i) The Borrower or any Subsidiary shall
default in the payment (whether at stated maturity, upon acceleration, upon
required prepayment or otherwise), beyond any period of grace provided therefor,
of any principal of or interest on any other Debt with a principal amount
(individually or in the aggregate) in excess of $50,000,000, or (ii) any other
breach or default (or other event or condition), beyond any period of grace
provided therefor, shall occur under any agreement, indenture or instrument
relating to any such other Debt with a principal amount (individually or in the
aggregate) in excess of $50,000,000, if the effect of such breach or default (or
such other event or condition) is to cause, or to permit, the holder or holders
of such other Debt (or a Person on behalf of such holder or holders) to cause
(upon the giving of notice or otherwise), such other Debt to become or be
declared due and payable, or required to be prepaid, redeemed, purchased or
defeased (or an offer of prepayment, redemption, purchase or defeasance be
made), prior to its stated maturity (other than by a scheduled mandatory
prepayment); provided, however, that if any such breach or default described in
this Section 7.1(b) is cured or waived prior to any action being taken pursuant
to Section 7.2(a) or 7.2(b), the Event of Default under this Agreement in
respect of such breach or default shall be deemed cured to the extent of such
cure or waiver;

    (c)      Breach of Certain Covenants.

  (i)        The Borrower shall fail to perform, comply with or observe any
agreement, covenant or obligation under Section 2.3, under Sections 6.2 through
6.5 inclusive, or under Section 5.1(d) or 5.3 (insofar as it requires the
preservation of the corporate existence of the Borrower);

  (ii)       The Borrower shall fail to perform, comply with or observe any
agreement, covenant or obligation under Section 6.1 or under Section 6.6 and
such failure shall not have been remedied within ten days; or

  (iii)      The Borrower shall fail to perform, comply with or observe any
agreement, covenant or obligation under Sections 5.1(a), (b) or (c) and such
failure shall not have been remedied within five days;

    (d)      Other Defaults Under Loan Documents. The Borrower shall fail to
perform, comply with or observe any agreement, covenant or obligation under any
provision of any Loan Document (other than those provisions referred to in
Sections 7.1(a), 7.1(b) and 7.1(c)) and such failure shall not have been
remedied within 30 days after the earlier to occur of (i) the Borrower’s
knowledge thereof or (ii) written notice thereof by the Agent to the Borrower;
or

 

44



--------------------------------------------------------------------------------

    (e)      Breach of Representation or Warranty. Any representation or
warranty or certification made or furnished by the Borrower under any Loan
Document shall prove to have been false or incorrect in any material respect
when made (or deemed made);

    (f)      Involuntary Bankruptcy; Appointment of Receiver, Etc. There shall
be commenced against the Borrower or any of its Subsidiaries, an involuntary
case seeking the liquidation or reorganization of the Borrower or any of its
Subsidiaries under Chapter 7 or Chapter 11, respectively, of the Bankruptcy Code
or any similar proceeding under any other Applicable Law or an involuntary case
or proceeding seeking the appointment of a receiver, liquidator, sequestrator,
custodian, trustee or other officer having similar powers over the Borrower or
any of its Subsidiaries or to take possession of all or a substantial portion of
its property or to operate all or a substantial portion of its business, and any
of the following events occurs: (i) the Borrower or any of its Subsidiaries
consents to the institution of the involuntary case or proceeding; (ii) the
petition commencing the involuntary case or proceeding is not timely
controverted; (iii) the petition commencing the involuntary case or proceeding
remains undismissed and unstayed for a period of 60 days; or (iv) an order for
relief is issued or entered therein;

    (g)      Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or
any of its Subsidiaries shall institute a voluntary case seeking liquidation or
reorganization under Chapter 7 or Chapter 11, respectively, of the Bankruptcy
Code or any similar proceeding under any other Applicable Law, or shall consent
thereto; or shall consent to the conversion of an involuntary case to a
voluntary case; or shall file a petition, answer a complaint or otherwise
institute any proceeding seeking, or shall consent to or acquiesce in the
appointment of, a receiver, liquidator, sequestrator, custodian, trustee or
other officer with similar powers over the Borrower or any of its Subsidiaries
or to take possession of all or a substantial portion of its property or to
operate all or a substantial portion of its business; or shall make a general
assignment for the benefit of creditors; or shall generally not pay, or shall
admit in writing its inability to pay, its debts as they become due; or the
board of directors of the Borrower or any of its Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize action to approve any
of the foregoing;

    (h)      Judgments and Attachments. The Borrower or any Subsidiary shall
suffer any money judgments, writs or warrants of attachment or similar processes
(collectively, “Judgments”) that, individually or in the aggregate, involve an
amount or value in excess of $50,000,000 and such Judgments shall continue
unsatisfied or unstayed for a period of 60 days; provided that no Event of
Default shall exist if (i) payment of the Judgments are covered in full by
insurance and the insurer has affirmed such coverage or (ii) the Borrower is in
good faith prosecuting an appeal of such Judgments and has (A) deposited funds
as required for such appeal, if any and (B) reserved amounts on its books for
such Judgments as required in accordance with GAAP.

    (i)      ERISA. The Borrower or any member of the Controlled Group shall
fail to pay when due any material amount or amounts that it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA; or a proceeding
shall be instituted by a fiduciary of any such Plan or Plans against the
Borrower or any member of the Controlled Group to enforce Section 515 of ERISA;
or any ERISA Event shall occur which could reasonably be expected to have a
Material Adverse Effect; or the Borrower or any member of the Controlled Group
shall partially or completely withdraw from any Multiemployer Plan; or any
Multiemployer Plan to which Borrower or any member of its Controlled Group
becomes obligated to make or accrue a contribution is placed in reorganization
or terminates; or

 

45



--------------------------------------------------------------------------------

    (j)      Termination of Loan Documents, Etc. Any Loan Document, or any
material provision thereof, shall cease to be in full force and effect with
respect to the Borrower for any reason, or the Borrower shall contest or purport
to repudiate or disavow any of its obligations under, or the validity of
enforceability of, any Loan Document or any material provision thereof.

Section 7.2.    Remedies.

Upon the occurrence of an Event of Default:

    (a)      If an Event of Default occurs under Section 7.1(f) or 7.1(g), then
the Revolving Commitments shall automatically and immediately terminate, and the
obligation of the Lenders to make any Loan hereunder shall cease, and the unpaid
principal amount of the Loans and all other Obligations shall automatically
become immediately due and payable, without presentment, demand, protest, notice
or other requirements of any kind, all of which are hereby expressly waived by
the Borrower.

    (b)      If an Event of Default occurs, other than under Section 7.1(f) or
7.1(g), the Agent may (i) with the consent of the Required Lenders, by written
notice to the Borrower, declare that the Revolving Commitments and all pending
Bid Loan Quotes (whether or not accepted) are terminated, whereupon the
obligation of the Lender Parties to make any Loan hereunder shall cease, and/or
(ii) with the consent of the Required Lenders, declare the unpaid principal
amount of the Loans and all other Obligations to be, and the same shall
thereupon become, due and payable, without presentment, demand, protest, any
additional notice or other requirements of any kind, all of which are hereby
expressly waived by the Borrower.

    (c)      The Agent may, with the consent of the Required Lenders, enforce
any and all rights and interests created and existing under the Loan Documents,
including, without limitation, all rights of set-off.

    Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate “creditor” holding a separate “claim”
within the meaning, and for the purposes, of Section 101(5) of the Bankruptcy
Code or any other insolvency statute.

Section 7.3    Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Agreement, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent or any Lender on account of amounts outstanding under any of the
Loan Documents shall be paid over or delivered as follows:

    FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent or any of
the Lenders in connection with enforcing the rights of the Lenders under the
Loan Documents and any protective advances made by the Agent or any of the
Lenders, pro rata as set forth below;

    SECOND, to the payment of any fees owed to the Agent or any Lender, pro rata
as set forth below;

 

46



--------------------------------------------------------------------------------

    THIRD, to the payment of all accrued interest payable to the Lenders
hereunder, pro rata as set forth below;

    FOURTH, to the payment of the outstanding principal amount of the Loans and
all other obligations which shall have become due and payable under the Loan
Documents, pro rata as set forth below; and

    FIFTH, the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied.

ARTICLE 8

THE AGENT

Section 8.1    Appointment and Authority.

Each Lender hereby irrevocably appoints Bank of America to act on its behalf as
the Agent hereunder and under the other Loan Documents and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and (except as provided in
Section 8.6) the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

Section 8.2    Rights as a Lender.

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.

Section 8.3    Exculpatory Provisions.

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agent:

    (a)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing;

    (b)      shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the

 

47



--------------------------------------------------------------------------------

Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or applicable law; and

    (c)       shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.3 and 7.2) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Agent by the Borrower or a Lender.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

Section 8.4    Reliance by Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.5    Delegation of Duties.

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

 

48



--------------------------------------------------------------------------------

Section 8.6    Resignation of Agent.

The Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower at all times other than
during the existence of a Default or an Event of Default (which consent of the
Borrower shall not be unreasonably withheld or delayed), to appoint a successor,
which shall be a Lender with an office in the United States, or an Affiliate of
any such Lender with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly (at the account and location on file with the Agent, which the retiring
Agent shall furnish to the Borrower), until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 9.1 shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent.

Section 8.7    Non-Reliance on Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.8    No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent or a Lender hereunder.

Section 8.9    Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Agent

 

49



--------------------------------------------------------------------------------

(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

    (a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 2.6, 9.1 and 9.2
allowed in such judicial proceeding); and

    (b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.6, 9.1 and 9.2.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

ARTICLE 9

MISCELLANEOUS

Section 9.1.    Expenses.

The Borrower shall pay on demand:

    (a)      any and all reasonable attorneys’ fees and disbursements (including
allocated costs of in-house counsel) and out-of-pocket costs and expenses
incurred by the Agent and its Affiliates in connection with the development,
drafting, negotiation and administration of the Loan Documents, any amendments
thereto and the syndication and closing of the transactions contemplated
thereby; and

    (b)      all reasonable costs and expenses (including fees and disbursements
of in-house and other attorneys, appraisers, financial advisors and consultants)
incurred by the Lender Parties in any workout, restructuring or similar
arrangements or, after an Event of Default, in connection with the protection,
preservation, exercise or enforcement of any of the terms of the Loan Documents
or in connection with any foreclosure, collection or bankruptcy proceedings.

The foregoing costs and expenses shall include all out-of-pocket expenses
incurred by the Agent and the cost of independent public accountants and other
outside experts retained by the Agent or, to the extent reimbursable under
subpart (b) above, any Lender. All amounts due under this Section 9.1 shall be
payable within ten Business Days after demand therefor. The agreements in this
Section shall survive the termination of the Revolving Commitments and repayment
of all other Obligations.

 

50



--------------------------------------------------------------------------------

Section 9.2    Indemnity; Damages.

    (a)     Indemnification by the Borrower. The Borrower shall indemnify the
Agent (and any sub-agent thereof), each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by such Indemnitee
hereto of its obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents or (ii) any actual or threatened claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final judgment to have resulted from the gross negligence or willful misconduct
of such Indemnitee or (y) result from a claim brought by the Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final judgment in
its favor on such claim as determined by a court of competent jurisdiction.

    (b)     Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 9.1 or
subsection (a) of this Section to be paid by it to the Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Revolving Commitment Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for the Agent (or
any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (b) are subject to the provisions of
Section 2.1(e).

    (c)     Waiver of Damages, Etc. No Indemnitee referred to in subsection
(a) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or breach in bad faith of such Indemnitee’s
obligations hereunder, in each case, as determined by a final judgment of a
court of competent jurisdiction.

    (d)     Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

51



--------------------------------------------------------------------------------

    (e)      Survival. The agreements in this Section shall survive the
resignation of the Agent, the replacement of any Lender, the termination of the
Revolving Commitments and the repayment, satisfaction or discharge of the
Obligations.

    (f)      Limit on Indemnity. To the extent that the undertaking to indemnify
and hold harmless set forth in Section 9.2(a) may be unenforceable as violative
of any Applicable Law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of its obligations set forth in
Section 9.2(a) that is permissible under Applicable Law.

Section 9.3.    Amendments; Waivers; Modifications in Writing.

No amendment of any provision of this Agreement or any other Loan Document
(including a waiver thereof or consent relating thereto) shall be effective
unless the same shall be in writing and signed by the Agent and the Required
Lenders and, except as to a waiver or consent requested by or to the benefit of
the Borrower, the Borrower, provided further:

    (a)      no amendment, waiver, consent, forbearance or other agreement that
has the effect of (i) reducing the rate or amount of any amount payable by the
Borrower to any Lender Party under the Loan Documents, (other than as a result
of waiving the applicability of the Post-Default Rate of interest),
(ii) extending the stated maturity or due date, of any amount payable by the
Borrower to any Lender Party under the Loan Documents, (iii) increasing the
amount, or extending the stated termination or reduction date, of any Lender’s
Revolving Commitment hereunder or subjecting any Lender Party to any additional
obligation to extend credit (it being understood and agreed that a waiver of any
Default or Event of Default or a waiver of any mandatory reduction in the
Revolving Commitments shall not constitute a change in the terms of any
Revolving Commitment of any Lender), (iv) altering the rights and obligations of
the Borrower to prepay the Loans, or (v) changing this Section 9.3 or the
definition of the term “Required Lenders” or any other percentage of Lenders
specified in this Agreement to be the applicable percentage to act on specified
matters shall be effective unless the same shall be signed by or on behalf of
each of the Lenders affected thereby;

    (b)      no amendment that modifies Article 8 or otherwise has the effect of
(i) increasing the duties or obligations of the Agent, (ii) increasing the
standard of care or performance required on the part of the Agent, or
(iii) reducing or eliminating the indemnities or immunities to which the Agent
is entitled (including any amendment of this Section 9.3), shall be effective
unless the same shall be signed by or on behalf of the Agent; and

    (c)      any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given;

provided, however, that notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that, any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender (A) which by its
terms affects such Defaulting Lender differently than other affected Lenders,
(B) increases or extends the Revolving Commitment of any such Defaulting Lender,
(C) reduces the principal of or (except as provided in Section 9.3(a)(i) above)
the rate of interest for Loans of such Defaulting Lender, or fees or other
amounts payable hereunder or under any other Loan Document to such Defaulting
Lender, (D) extends the stated maturity or due date, of any amount payable by
the Borrower to any Lender Party under the Loan Documents, or (E) amends or
modifies any provisions of this proviso, shall require the consent of such
Defaulting Lender and (ii) each Lender is entitled to vote as such Lender sees
fit on any

 

52



--------------------------------------------------------------------------------

bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein.

Except as required herein, no notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances. Any amendment effected in accordance with this
Section 9.3 shall be binding upon each present and future Lender Party and the
Borrower.

Section 9.4.    Cumulative Remedies: Failure or Delays; Enforcement.

The rights and remedies provided for under this Agreement are cumulative and are
not exclusive of any rights and remedies that may be available to the Lender
Parties under Applicable Law or otherwise. No failure or delay on the part of
any Lender Party in the exercise of any power, right or remedy under the Loan
Documents shall impair such power, right or remedy or operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude other or further exercise thereof or of any other power, right
or remedy.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with
Section 7.2 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.7 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any bankruptcy or insolvency proceeding; and provided,
further, that if at any time there is no Person acting as Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Agent pursuant to Section 7.2 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 9.5    Notices; Effectiveness; Electronic Communication.

    (a)      Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

  (i)      if to the Borrower or the Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 9.5; and

  (ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

 

53



--------------------------------------------------------------------------------

    Notices and other communications sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by telecopier shall be
deemed to have been given when sent, if confirmation of receipt has been
received (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

    (b)      Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it in writing, provided that approval of such
procedures may be limited to particular notices or communications and neither
the Borrower nor the Agent shall have any obligation to agree to accept any
electronic notices.

    Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is
received after the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

    (c)      The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

54



--------------------------------------------------------------------------------

    (d)      Change of Address, Etc. Each of the Borrower or the Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Agent. In
addition, each Lender agrees to notify the Agent from time to time to ensure
that the Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and Applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities laws.

    (e)      Reliance by Agent and Lenders. The Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein or (ii) the terms thereof,
as understood by the recipient, varied from any confirmation thereof. The
Borrower shall indemnify the Agent, each Lender and the Related Parties of each
of them from all reasonable losses, costs, expenses and liabilities resulting
from the reliance by such Person on each notice purportedly given by or on
behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.

Section 9.6.    Successors and Assigns; Designations.

    (a)      Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder or thereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC (as defined in Section 9.6(g))
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

55



--------------------------------------------------------------------------------

    (b)      Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it); provided that:

  (i)       except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Revolving Commitment and the Loans at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the Revolving
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Revolving Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$10,000,000 unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

  (ii)      each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Revolving Commitment assigned;

  (iii)     any assignment of a Revolving Commitment must be approved by the
Agent (such approval not to be unreasonably withheld) unless the Person that is
the proposed assignee is itself a Lender, an Affiliate of a Lender or an
Approved Fund (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and

  (iv)     the parties to each assignment shall execute and deliver to the Agent
an Assignment and Assumption, together with a processing and recordation fee in
the amount of $3,500; provided, however, that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The Eligible Assignee, if it shall not be a Lender, shall
deliver to the Agent an Administrative Questionnaire.

    Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.16, 9.1 and 9.2 with
respect to facts and circumstances occurring prior to the effective date of such
assignment and shall continue to retain the obligations with respect thereto as
well). Upon request, the Borrower (at its expense) shall execute and deliver
applicable Note(s) to the assignee Lender, and the assignor Lender shall
surrender and cancel any Notes, if requested. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

56



--------------------------------------------------------------------------------

    (c)      Register. The Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Revolving Commitments of, and principal amounts of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, at any
reasonable time and from time to time upon reasonable prior notice, and the
Borrower may also receive a copy of the Register upon request. In addition, at
any time that a request for a consent for a material or other substantive change
to the Loan Documents is pending, any Lender wishing to consult with other
Lenders in connection therewith may request and receive from the Agent a copy of
the Register.

    (d)      Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or any competitor of the Borrower or any of its Affiliates or
Subsidiaries or any Affiliate of a competitor of the Borrower or any of its
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, shall be the sole holder of the Note(s), if
any, and Loan Documents subject to the participation and shall have the sole
right to enforce its rights and remedies under the Loan Documents and (iii) the
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.

    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification that would change the amount, interest rate or maturity of the
Loans or any other matter that requires unanimous consent of all of the Lenders.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.

    (e)      Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.13 or 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.13 unless the Borrower is notified of the
participation sold to such Participant and the Borrower is provided with
evidence satisfactory to the Borrower that such Participant has agreed, for the
benefit of the Borrower, to comply with Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest pursuant to
subsection (b) of this Section.

    (f)      Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure

 

57



--------------------------------------------------------------------------------

obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

    (g)      Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, so long as any action in accordance with this
Section 9.6(g) does not cause increased costs or expenses for the Borrower, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”) the option to fund all or any part of any Loan that such Granting Lender
would otherwise be obligated to fund pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Loan, the Granting Lender shall be obligated to fund such
Loan pursuant to the terms hereof, (iii) no SPC shall have any voting rights
pursuant to Section 9.3 and (iv) with respect to notices, payments and other
matters hereunder, the Borrower, the Agent and the Lenders shall not be
obligated to deal with an SPC, but may limit their communications and other
dealings relevant to such SPC to the applicable Granting Lender. The funding of
a Loan by an SPC hereunder shall utilize the Revolving Commitment of the
Granting Lender to the same extent that, and as if, such Loan were funded by
such Granting Lender. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or payment under this Agreement for which a Lender
would otherwise be liable for so long as, and to the extent, the Granting Lender
provides such indemnity or makes such payment. Notwithstanding anything to the
contrary contained in this Agreement, any SPC may disclose any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC so long as such
disclosure is clearly designated as being made on a confidential basis. This
Section 9.6(g) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Loan is being funded by an SPC at the
time of such amendment.

Section 9.7.    Set Off.

In addition to any rights now or hereafter granted under Applicable Law and to
the extent not prohibited by law or Contractual Obligation of such Lender Party,
during the existence of any Event of Default, each Lender Party is hereby
irrevocably authorized by the Borrower, at any time or from time to time,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including certificates of deposit, whether matured
or unmatured, but not including trust accounts) and any other indebtedness, in
each case whether direct or indirect or contingent or matured or unmatured at
any time held or owing by such Lender Party to or for the credit or the account
of the Borrower, against and on account of the Obligations, irrespective of
whether or not such Lender Party shall have made any demand for payment,
provided that such Lender Party shall, promptly following such set off or
application, give notice to the Borrower thereof, which notice shall contain an
explanation of the basis for the set off or application.

Section 9.8.    Survival of Agreements, Representations and Warranties.

All agreements, representations and warranties made hereunder and in any other
Loan Document shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender regardless of any investigation made by the Agent or any Lender or
on their behalf (unless the Agent or such Lender, as applicable, had actual
knowledge contrary thereto prior to its reliance), and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied. Without limitation, the

 

58



--------------------------------------------------------------------------------

agreements and obligations of the Borrower contained in Sections 2.13, 2.16,
9.1, and 9.2 and the obligations of the Lenders under Sections 2.15, 2.16 and
8.7 shall survive the payment in full of all other Obligations.

Section 9.9.      Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement.

Section 9.10.    Complete Agreement.

This Agreement, together with the other Loan Documents and the Fee Letter,
represents the entire agreement of the parties hereto and supersedes all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Loan Documents or the transactions
contemplated therein.

Section 9.11.    Limitation of Liability.

No claim shall be made by the Borrower or any Lender Party against any party
hereto or the Affiliates, directors, officers, employees or agents of any party
hereto for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or under any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower
and each Lender Party waives, releases and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

Section 9.12.    WAIVER OF TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.13.    Confidentiality.

Each of the Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives who have a
specific need to use the Information in connection with this Agreement and any
transactions contemplated hereby (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and to use such
Information only in connection with this Agreement and any transactions

 

59



--------------------------------------------------------------------------------

contemplated hereby), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto in connection with this Agreement and any
transactions contemplated hereby and with the understanding that the Information
will be used only in connection with this Agreement and any transactions
contemplated hereby, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent and any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization; provided that with respect to clause (c) above, the Agent or the
Lender, as applicable, will use reasonable efforts to notify the Borrower prior
to any such disclosure. In addition, the Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement (to the extent
such information constitutes public information pursuant to the Borrower’s SEC
disclosure) to market data collectors, similar service providers to the lending
industry, and service providers to the Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents
and the Revolving Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, including, without limitation, inventions,
improvements, trade secrets, processes, data, software programs, techniques,
marketing plans, strategies, forecasts, forward looking statements and
projections, estimates and assumptions concerning anticipated results,
unpublished copyrightable material, customer lists, customer information,
sources of supply, prospects or projections, manufacturing techniques, formulas,
research or experimental work, work in process and all information regarding
transactions between the Borrower or any Subsidiary and its customers, including
without limitation, sales documents, transactions receipts, customer names,
account numbers, transaction amounts and dates, other than any such information
that is available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information
except to the extent that Applicable Law imposes additional requirements in
which case such Person shall be required to abide by such additional
requirements.

Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with Applicable Law, including Federal and
state securities Laws.

In addition, the Agent may disclose to any agency or organization that assigns
standard identification numbers to loan facilities such basic information
describing the facilities provided hereunder as is necessary to assign unique
identifiers (and, if requested, supply a copy of this Agreement), it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to make available to
the public only such Information as such person normally makes available in the
course of its business of assigning identification numbers.

 

60



--------------------------------------------------------------------------------

Section 9.14.    Binding Effect; Continuing Agreement.

    (a)        This Agreement shall become effective at such time when all of
the conditions set forth in Section 3.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower, the Agent, and each
Lender, and thereafter this Agreement shall be binding upon and inure to the
benefit of the Borrower, the Agent and each Lender and their respective
successors and assigns.

    (b)        This Agreement shall be a continuing agreement and shall remain
in full force and effect until all Loans, interest, Fees and other Obligations
have been paid in full and the Revolving Commitments are terminated. Upon
termination, the Borrower shall have no further obligations (other than the
indemnification provisions that survive) under the Loan Documents; provided that
should any payment, in whole or in part, of the Obligations be rescinded or
otherwise required to be restored or returned by the Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or any
similar reason, then the Loan Documents shall automatically be reinstated and
all amounts required to be restored or returned and all costs and expenses
incurred by the Agent or any Lender in connection therewith shall be deemed
included as part of the Obligations.

Section 9.15.    NO ORAL AGREEMENTS.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

Section 9.16.    USA Patriot Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Act. The Borrower shall, promptly following a request by the
Agent or any Lender, provide all documentation and other information that the
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

Section 9.17.    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agent, BAS and the other
Lead Arranger(s) are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Agent, BAS and the other Lead
Arranger(s), on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agent, BAS and each other Lead Arranger(s)
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary

 

61



--------------------------------------------------------------------------------

for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Agent, BAS nor any other Lead Arranger(s) has any obligation to the Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agent, BAS and the other Lead Arranger(s) and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Agent, BAS nor any other Lead Arranger(s) has any obligation to
disclose any of such interests to the Borrower and its Affiliates. To the
fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against the Agent, BAS and the other Lead Arranger(s)
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 9.18.    Electronic Execution of Assignments and Certain Other
Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 9.19.    Replacement of Lenders.

If (i) any Lender requests compensation under Section 2.13, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 9.3 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.6), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

    (a)        the Borrower shall have paid to the Agent the assignment fee
specified in Section 9.6(b)(iv);

    (b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

    (c)        in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;

    (d)        such assignment does not conflict with Applicable Laws; and

 

62



--------------------------------------------------------------------------------

    (e)        in the case of any such assignment resulting from a
Non-Consenting Lender’s failure to consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document, the applicable
replacement bank, financial institution or Fund consents to the proposed change,
waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Revolving Commitments and
outstanding Loans pursuant to this Section 9.19 shall nevertheless be effective
without the execution by such Non-Consenting Lender of an Assignment and
Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

[SIGNATURE PAGES FOLLOW]

 

63



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWER:   NORDSTROM, INC.  

By:   /s/ Robert E. Campbell                        

 

Name: Robert E. Campbell

 

Title: VP & Treasurer



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

AGENT:  

BANK OF AMERICA, N.A., in its

 

capacity as Agent

 

By:  /s/ Don B. Pinzon                                

 

Name: Don B. Pinzon

 

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

LENDERS:   BANK OF AMERICA, N.A.  

By:   /s/ Jaime Eng                        

 

Name: Jaime Eng

 

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  WELLS FARGO BANK, N.A.  

By:   /s/ Deborah S. Watson                        

 

Name: Deborah S. Watson

 

Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  THE ROYAL BANK OF SCOTLAND PLC  

By:   /s/ Charlotte Sohn Fuiks                        

 

Name: Charlotte Sohn Fuiks

 

Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  U.S. BANK NATIONAL ASSOCIATION  

By:  /s/ Conan Schleicher                        

 

Name: Conan Schleicher

 

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  FIFTH THIRD BANK  

By:  /s/ Ashley Colmenero                        

 

Name: Ashley Colmenero

 

Title: Assistant Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  STATE BANK OF INDIA  

By:  /s/ Prabodh Parikh                        

 

Name: Prabodh Parikh

 

Title: Vice President & Head (Credit)



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  MORGAN STANLEY BANK, NATIONAL ASSOCIATION  

By:  /s/ Melissa James                        

 

Name: Melissa James

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  THE BANK OF NEW YORK MELLON  

By:  /s/ Timothy J. Glass                        

 

Name: Timothy J. Glass

 

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

GOLDMAN SACHS BANK USA

 

By:  /s/ Mark Walton                        

 

Name: Mark Walton

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  JPMORGAN CHASE BANK, N.A.  

By:  /s/ Anthony W. White                        

 

Name: Anthony W. White

 

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  KEYBANK NATIONAL ASSOCIATION  

By:  /s/ Sarah Dill                        

 

Name: Sarah Dill

 

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  THE NORTHERN TRUST COMPANY  

By:  /s/ Brandon Rolek                        

 

Name: Brandon Rolek

 

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  UNION BANK, N.A.  

By:  /s/ Don Smith                        

 

Name: Don Smith

 

Title: Credit Executive



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

BANK OF HAWAII

 

By:  /s/ Steven Nakahara                        

 

Name: Steven Nakahara

 

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

CATHAY UNITED BANK

 

By:  /s/ Grace Chou                        

 

Name: Grace Chou

 

Title: SVP & General Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH

 

By:  /s/ Wen-Han Wu                        

 

Name: Wen-Han Wu

 

Title: Deputy General Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

CHANG HWA COMMERCIAL BANK, LTD.,

NEW YORK BRANCH

 

By:  /s/ Eric Y.S. Tsai                        

 

Name: Eric Y.S. Tsai

 

Title: VP & General Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

HUA NAN COMMERCIAL BANK, LTD.,

LOS ANGELES BRANCH

 

By:  /s/ Oliver C.H. Hsu                        

 

Name: Oliver C.H. Hsu

 

Title: V.P. & General Manager



--------------------------------------------------------------------------------

EXHIBIT 2.1(c)

FORM OF

NOTICE OF BORROWING

 

TO:

Bank of America, N.A., as Agent

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Glenis Croucher

Reference is hereby made to the Revolving Credit Agreement, dated as of
August 14, 2009 (as the same may be amended, supplemented, replaced, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among
NORDSTROM, INC., a Washington corporation (the “Borrower”), each of the banks
and other financial institutions that either now or in the future are parties
thereto as lenders (the “Lenders”), WELLS FARGO BANK, N.A., as Syndication Agent
and BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent on behalf of the Lenders (in such capacity, the “Agent”).
Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement.

Pursuant to Section 2.1 of the Credit Agreement:

1.        The Borrower hereby requests to borrow Revolving Loans in the
aggregate principal amounts and Types as follows (the “Loans”):

  (a)        Euro-Dollar Rate Loans in the amount of $             on
                , 20    1 with an Interest Period of                  2; or

  (b)        Base Rate Loans in the amount of $             on                 ,
20    3; and

2.        The Borrower hereby represents and warrants as follows:

(a)        All of the representations and warranties contained in Article 4 of
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the date hereof and shall be true and correct in
all material respects on and as of each Funding Date proposed herein as though
made on and as of each such date (except, in each case, to the extent that such
representations and warranties expressly were made only as of a specific date);

(b)        No Default or Event of Default exists or would result from the making
of the Loans; and

(c)        All other conditions to borrowing set forth in Section 3.2 of the
Credit Agreement are satisfied.

Date:                         ,         

 

1 Must be a Euro-Dollar Business Day.

2 With respect to each Euro-Dollar Rate Loan, permissible Interest Periods are
periods of one, two, three or six months.

3 Must be a Business Day.



--------------------------------------------------------------------------------

NORDSTROM, INC.,

a Washington corporation

 

By:                                                                4

 

Name:                                                            

Title:                                                              

 

4 Must be a Responsible Officer.



--------------------------------------------------------------------------------

EXHIBIT 2.1(c)(iii)

FORM OF

NOTICE OF RESPONSIBLE OFFICERS

 

TO:

Bank of America, N.A., as Agent

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Glenis Croucher

Reference is hereby made to the Revolving Credit Agreement, dated as of
August 14, 2009 (as the same may be amended, supplemented, replaced, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among
NORDSTROM, INC., a Washington corporation (the “Borrower”), each of the banks
and other financial institutions that either now or in the future are parties
thereto as lenders (the “Lenders”), WELLS FARGO BANK, N.A., as Syndication Agent
and BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent on behalf of the Lenders (in such capacity, the “Agent”).
Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement.

The Borrower hereby designates the following individuals as Responsible
Officers, authorized to request Loans, continue outstanding Loans, convert Loans
to another Type and request rate and balance information and take other actions
with respect to Loans on behalf of the Borrower (but not to amend the Credit
Agreement or the Notes) and certifies that the signatures and telephone numbers
of those individuals are as follows:

 

Name    Office    Signature    Phone No.                                       
           

The Agent is hereby authorized to rely on this Notice of Responsible Officers
unless and until a new Notice of Responsible Officers is received by it,
irrespective of whether any of the information set forth herein shall have
become inaccurate or false. Additional persons may be designated as Responsible
Officers, or the designation of any person may be revoked, at any time, by
subsequent Notices of Responsible Officers signed by a Senior Officer of the
Borrower. In accordance with the Credit Agreement, the Agent shall have no duty
to verify the authenticity of the certifying signature appearing on any
subsequent Notices of Responsible Officers to the extent the Agent believes in
good faith that such signature is of a Senior Officer of the Borrower.



--------------------------------------------------------------------------------

The foregoing supersedes any Notice of Responsible Officers presently in effect
under the Credit Agreement.

Date:                         ,         

 

 

 

By:                                                                1

Name:                                                            

Title:                                                              

 

1 Must be a Senior Officer.



--------------------------------------------------------------------------------

EXHIBIT 2.2(b)(i)

FORM OF

BID LOAN QUOTE REQUEST

 

TO:

Bank of America, N.A., as Agent

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Glenis Croucher

Reference is hereby made to the Revolving Credit Agreement, dated as of
August 14, 2009 (as the same may be amended, supplemented, replaced, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among
NORDSTROM, INC., a Washington corporation (the “Borrower”), each of the banks
and other financial institutions that either now or in the future are parties
thereto as lenders (the “Lenders”), WELLS FARGO BANK, N.A., as Syndication Agent
and BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent on behalf of the Lenders (in such capacity, the “Agent”).
Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement.

Pursuant to Section 2.2 of the Credit Agreement:

1.        The Borrower hereby gives notice that it requests Bid Loan Quotes for
the following proposed Bid Loan Borrowing(s)1:

 

Funding Date2    Amount3    Interest Period4                                    

2.        The Borrower hereby represents and warrants as follows:

(a)        All of the representations and warranties contained in Article 4 of
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the date hereof and shall be true and correct in
all material respects on and as of each Funding Date proposed herein as though
made on and as of each such date (except, in each case, to the extent that such
representations and warranties expressly were made only as of a specific date);

(b)        No Default or Event of Default exists or would result from the Bid
Loan Borrowing(s); and

(c)        All other conditions to borrowing set forth in Section 3.2 of the
Credit Agreement are satisfied.

Date:                         ,         

 

1 Up to three.

2 Must be a Business Day.

3 Each amount must be at least $2,000,000 and an integral multiple of $1,000,000
in excess thereof.

4 A period of not less than 7 and not more than 30 days after the Funding Date
and ending on a Business Day.



--------------------------------------------------------------------------------

NORDSTROM, INC.,

a Washington corporation

By:                                                                5

 

Name:                                                            

Title:                                                              

 

5 Must be a Responsible Officer.



--------------------------------------------------------------------------------

EXHIBIT 2.2(b)(ii)

FORM OF

BID LOAN QUOTE

 

TO:

Bank of America, N.A., as Agent

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Glenis Croucher

Reference is hereby made to the Revolving Credit Agreement, dated as of
August 14, 2009 (as the same may be amended, supplemented, replaced, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among
NORDSTROM, INC., a Washington corporation (the “Borrower”), each of the banks
and other financial institutions that either now or in the future are parties
thereto as lenders (the “Lenders”), WELLS FARGO BANK, N.A., as Syndication Agent
and BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent on behalf of the Lenders (in such capacity, the “Agent”).
Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement.

In response to the Borrower’s Bid Loan Quote Request dated
                        ,          (the “Bid Loan Quote Request”), we hereby
make the following Bid Loan Quote(s) on the following terms:

1.        Quoting Bank:                                 

2.        Name, address, phone number and fax number of person to contact at
Quoting Bank:                         

3.        We hereby offer to make Bid Loan(s) in the following principal
amount(s), for the following Interest Period(s) and the following rate(s):

 

Funding Date1    Amount2    Interest Period3    Quote 4                        
                          

 

1 As specified in the Bid Loan Quote Request.

2 The principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $2,000,000 and an integral
multiple of $1,000,000 in excess thereof.

3 As specified in the Bid Loan Quote Request.

4 Specify rate of interest per annum ([quoted on an “all-in” basis] and rounded
to the nearest 1/10,000 of 1%).



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Bid Loan(s) for which any offer(s) are
accepted, in whole or in part, subject to the third sentence of
Section 2.2(b)(ii) of the Credit Agreement.

Date:                         ,         

 

 

 

By:                                                                5

Name:                                                            

Title:                                                              

 

5 Must be an authorized officer.



--------------------------------------------------------------------------------

EXHIBIT 2.4(b)(ii)

FORM OF

NOTICE OF CONVERSION/CONTINUATION

 

TO:

Bank of America, N.A., as Agent

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Glenis Croucher

Reference is hereby made to the Revolving Credit Agreement, dated as of
August 14, 2009 (as the same may be amended, supplemented, replaced, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among
NORDSTROM, INC., a Washington corporation (the “Borrower”), each of the banks
and financial institutions that either now or in the future are parties thereto
as lenders (the “Lenders”), WELLS FARGO BANK, N.A., as Syndication Agent and
BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent on behalf of the Lenders (in such capacity, the “Agent”).
Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement.

Pursuant to Section 2.4(b) of the Credit Agreement:

[FOR CONVERSION OF BASE RATE INTO EURO-DOLLAR RATE]

The Borrower hereby requests to convert $             of presently outstanding
Base Rate Loans on                     ,         1 into Euro-Dollar Rate Loans
with an Interest Period of                                          2.

[FOR CONVERSION OF EURO-DOLLAR RATE INTO BASE RATE]

The Borrower hereby requests to convert $             of presently outstanding
Euro-Dollar Rate Loans with an Interest Period of
                                         2, expiring on
                        ,          into Base Rate Loans.

[FOR CONTINUATION OF EURO-DOLLAR RATE]

The Borrower hereby requests to continue $             of presently outstanding
Euro-Dollar Rate Loans with an Interest Period of                      expiring
on                         ,          as Euro-Dollar Rate Loans with an Interest
Period of                                          2.

 

1 Must be a Euro-Dollar Business Day.

2 With respect to Euro-Dollar Rate Loans, permissible Interest Periods are
periods of one, two, three or six months.



--------------------------------------------------------------------------------

Date:                         ,         

 

NORDSTROM, INC.,

a Washington corporation

By:                                                                1

 

Name:                                                            

Title:                                                              

 

1 Must be a Responsible Officer.



--------------------------------------------------------------------------------

EXHIBIT 2.5(a)(i)

FORM OF

REVOLVING LOAN NOTE

                         , 200  

FOR VALUE RECEIVED, the undersigned, NORDSTROM, INC., a Washington corporation
(the “Borrower”), hereby promises to pay to the order of [insert name of Lender]
(the “Lender”), for the account of its Applicable Lending Office, the aggregate
unpaid principal amount of the Revolving Loans (the “Loans”) made by the Lender
to the Borrower under the Credit Agreement referred to below, on the dates and
in the amounts set forth in the Credit Agreement. The Borrower further promises
to pay interest on the unpaid principal amount of each such Loan from time to
time outstanding on the dates and at the rates specified in the Credit
Agreement.

This Revolving Loan Note (the “Note”) is one of the Revolving Loan Notes
referred to in, and is entitled to the benefits of, the Revolving Credit
Agreement, dated as of August 14, 2009 (as the same may be amended,
supplemented, replaced, renewed or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, each of the banks and other
financial institutions that either now or in the future are parties thereto as
lenders (including the Lender, the “Lenders”), WELLS FARGO BANK, N.A., as
Syndication Agent and BANK OF AMERICA, N.A., in its capacity as administrative
agent on behalf of the Lenders (in such capacity, the “Agent”), to which
reference is hereby made for a more complete statement of the terms and
conditions on which the Loans evidenced hereby are made and are to be repaid.
The Credit Agreement provides for, among other things, the acceleration of the
maturity hereof upon the occurrence of certain events and for voluntary and
mandatory prepayments under certain circumstances and upon certain terms and
conditions.

Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement. All payments due hereunder shall be
made to the Agent at the time and place, in the type of funds, and in the manner
set forth in the Credit Agreement, without any deduction whatsoever, including,
without limitation, any deduction for any set-off, recoupment, counterclaim,
defense, or Taxes (except as otherwise provided in the Credit Agreement). The
Borrower hereby waives diligence, presentment, demand, protest, notice of
dishonor and all other demands and notices in connection with the execution,
delivery, performance or enforcement of this Note, except as otherwise set forth
in the Credit Agreement.

The Lender is authorized (but not obligated) to endorse on the Schedule hereto,
or on a continuation thereof, each Loan made by the Lender and each payment or
prepayment with respect thereto. The failure to record, or any error in
recording any, such information shall not, however, affect the obligations of
the Borrower hereunder to repay the principal amount of the Loans evidenced
hereby, together with all interest accrued thereon. All such notations shall
constitute conclusive evidence of the accuracy of the information so recorded,
in the absence of manifest error.

The Borrower promises to pay all costs and expenses, including attorneys’ fees
and disbursements, incurred in the collection or enforcement hereof.

Except as permitted by Section 9.6 of the Credit Agreement, this Note may not be
assigned to any Person.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF WASHINGTON. THE BORROWER AND, BY ACCEPTANCE HEREOF, THE LENDER
WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION UNDER THIS NOTE OR ANY ACTION
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, REGARDLESS OF WHICH PARTY
INITIATES SUCH ACTION OR ACTIONS.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

NORDSTROM, INC.,

a Washington corporation

 

By:                                                               

 

Name:                                                          

 

Title:                                                            

 



--------------------------------------------------------------------------------

SCHEDULE

REVOLVING LOAN NOTE

 

        Date

 

  

Type and
Amount of Loan

 

  

Interest

Period

 

  

Interest

Rate

 

  

Amount of
Principal

Paid

or Prepaid

  

Unpaid Principal
Amount of Note

 

  

Notation

Made

By

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                           



--------------------------------------------------------------------------------

EXHIBIT 2.5(a)(ii)

FORM OF

BID LOAN NOTE

                         , 200  

FOR VALUE RECEIVED, the undersigned, NORDSTROM, INC., a Washington corporation
(the “Borrower”), hereby promises to pay to the order of [insert name of Lender]
(the “Lender”), for the account of its Domestic Lending Officer, the aggregate
unpaid principal amount of all Bid Loans (the “Loans”) made by the Lender to the
Borrower under the Credit Agreement referred to below, on the dates and in the
amounts set forth in the Credit Agreement. The Borrower further promises to pay
interest on the unpaid principal amount of each such Loan from time to time
outstanding on the dates and at the rates specified in the Credit Agreement.

This Bid Loan Note (the “Note”) is one of the Bid Loan Notes referred to in, and
is entitled to the benefits of, the Revolving Credit Agreement, dated as of
August 14, 2009 (as the same may be amended, supplemented, replaced, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, each of the banks and other financial institutions that either now or
in the future are parties thereto as lenders (including the Lender, the
“Lenders”), WELLS FARGO BANK, N.A., as Syndication Agent and BANK OF AMERICA,
N.A., in its capacity as administrative agent on behalf of the Lenders (in such
capacity, the “Agent”), to which reference is hereby made for a more complete
statement of the terms and conditions on which the Loans evidenced hereby are
made and are to be repaid. The Credit Agreement provides for, among other
things, the acceleration of the maturity hereof upon the occurrence of certain
events and for voluntary and mandatory prepayments under certain circumstances
and upon certain terms and conditions.

Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement. All payments due hereunder shall be
made to the Agent at the time and place, in the type of funds, and in the manner
set forth in the Credit Agreement, without any deduction whatsoever, including,
without limitation, any deduction for any set-off, recoupment, counterclaim,
defense, or Taxes (except as otherwise provided in the Credit Agreement). The
Borrower hereby waives diligence, presentment, demand, protest, notice of
dishonor and all other demands and notices in connection with the execution,
delivery, performance or enforcement of this Note, except as otherwise set forth
in the Credit Agreement.

The Lender is authorized (but not obligated) to endorse on the Schedule hereto,
or on a continuation thereof, each Loan made by the Lender and each payment or
prepayment with respect thereto. The failure to record, or any error in
recording any, such information shall not, however, affect the obligations of
the Borrower hereunder to repay the principal amount of the Loans evidenced
thereby, together with all interest accrued thereon. All such notations shall
constitute conclusive evidence of the accuracy of the information so recorded,
in the absence of manifest error.

The Borrower promises to pay all costs and expenses, including attorneys’ fees
and disbursements, incurred in the collection or enforcement hereof.

Except as permitted by Section 9.6 of the Credit Agreement, this Note may not be
assigned to any Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF WASHINGTON. THE BORROWER AND, BY ACCEPTANCE



--------------------------------------------------------------------------------

HEREOF, THE LENDER WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION UNDER THIS
NOTE OR ANY ACTION ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY,
REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR ACTIONS.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

NORDSTROM, INC.,

a Washington corporation

 

By:                                                               

 

Name:                                                          

 

Title:                                                            

 



--------------------------------------------------------------------------------

SCHEDULE

BID LOAN NOTE

 

        Date

 

  

Type and
Amount of Loan

 

  

Interest

Period

 

  

Interest

Rate

 

  

Amount of
Principal

Paid

or Prepaid

  

Unpaid Principal
Amount of Note

 

  

Notation

Made

By

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                           



--------------------------------------------------------------------------------

EXHIBIT 3.1(d)

FORM OF

CLOSING OFFICER’S CERTIFICATE

 

TO:

Bank of America, N.A., as Agent

Agency Management

335 Madison Avenue 4th Floor

Mail Code: NY1-503-04-03

New York, NY 10017

Attention: Steven Gazzillo

Reference is hereby made to the Revolving Credit Agreement, dated as of
August 14, 2009 (the “Credit Agreement”), by and among NORDSTROM, INC., a
Washington corporation (the “Borrower”), each of the banks and other financial
institutions that are parties thereto as lenders (the “Lenders”), WELLS FARGO
BANK, N.A., as Syndication Agent and BANK OF AMERICA, N.A., a national banking
association, in its capacity as administrative agent on behalf of the Lenders
(in such capacity, the “Agent”). Terms with initial capital letters used but not
defined herein have the meanings assigned to them in the Credit Agreement.

Pursuant to Section 3.1(d) of the Credit Agreement, the undersigned hereby
certifies that he is the chief financial officer of the Borrower and hereby
further certifies as follows:

1.        I have reviewed the terms of the Loan Documents to which the Borrower
is a party and have made, or caused to be made, such review of the Borrower and
its business affairs as I have considered necessary for the purposes of
preparing this Certificate.

2.        I have prepared and reviewed the contents of this Certificate and have
conferred with counsel for the Borrower for the purpose of discussing the
meaning of any provisions hereof that I desired to have clarified.

3.        All representations and warranties of the Borrower contained in the
Loan Documents to which the Borrower is a party are true and correct in all
material respects as of the date hereof as if made on such date.

4.        No Default or Event of Default exists on and as of the date hereof or
would result from the making of the Loans on the Closing Date.

5.        The Borrower is in compliance with all existing material financial
obligations.



--------------------------------------------------------------------------------

Date: August 14, 2009

 

 

  Name:     Title: Chief Financial Officer  



--------------------------------------------------------------------------------

EXHIBIT 5.1(c)

FORM OF

COMPLIANCE CERTIFICATE

 

TO:

Bank of America, N.A., as Agent

Agency Management

335 Madison Avenue 4th Floor

Mail Code: NY1-503-04-03

New York, NY 10017

Attention: Steven Gazzillo

Reference is hereby made to the Revolving Credit Agreement, dated as of
August 14, 2009 (as the same may be amended, supplemented, replaced, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among
NORDSTROM, INC., a Washington corporation (the “Borrower”), the banks and other
financial institutions from time to time parties thereto as lenders (the
“Lenders”), WELLS FARGO BANK, N.A., as Syndication Agent and BANK OF AMERICA,
N.A., as agent and representative for the Lenders (in such capacity or any
successor in such capacity is referred to herein as the “Agent”). Terms with
initial capital letters used but not defined herein have the meanings assigned
to them in the Credit Agreement.

This Compliance Certificate is being delivered pursuant to Section 5.1(c) of the
Credit Agreement and relates to certain financial statements of the Borrower
(the “Financial Statements”) as of and for [Fiscal Quarter][Fiscal Year] ended
                             (the “Financial Statement Date”; such [period being
the “accounting period”). The undersigned is the [chief financial officer]
[president] of the Borrower, and hereby further certifies as of the date hereof,
in [his/her] capacity as an officer of the Borrower, as follows:

1.        I have reviewed the terms of the Loan Documents and have made, or have
caused to be made, a review in reasonable detail of the transactions and
condition of the Borrower and its Subsidiaries during the accounting period
covered by the Financial Statements to make the statements contained in this
Compliance Certificate. I have also made such inquiries as have been necessary
of other officers of the Borrower in order to complete this Compliance
Certificate.

2.        Such review has not disclosed the existence of any Default or Event of
Default during such accounting period or as of the Financial Statement Date, and
I do not have knowledge of the existence, as at the date of this Compliance
Certificate, of any Default or Event of Default[,except as follows:1].

3.        The Financial Statements which accompany this Compliance Certificate
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries and have been prepared in accordance with GAAP[, subject to
change resulting from normal year end audit adjustments].

4.        As of the Financial Statement Date, the Borrower is in compliance with
the Leverage Ratio set forth in Section 6.3 of the Credit Agreement as set forth
below:

 

 

1 Specify the nature and period of existence of each Default or Event of Default
(if any) and what action the Borrower has taken, is taking, or proposes to take
with respect thereto.



--------------------------------------------------------------------------------

 

I. Maximum Leverage Ratio as of Financial Statement Date   

A.    

  

Funded Debt as of the Financial Statement Date1

   $                          

B.    

  

Rent Expense for Preceding Twelve Months

   $                          

C.    

  

EBITDAR for Preceding Twelve Months

   $                             

Leverage Ratio as of Financial Statement Date

          to 1.0      

[(A + (B x 6)] ÷ C

        

Maximum Leverage Ratio permitted under Section 6.3(a):

   4.0 to 1.0

II. Minimum Fixed Charge Coverage Ratio as of Financial Statement Date

  

A.

  

EBITDAR for Preceding Twelve Months

   $                          

B.

  

Capital Expenditures for Preceding Twelve Months

   $                          

C.

  

Interest Expense (net of interest income of the Borrower and its Subsidiaries,
as determined in accordance with GAAP) for Preceding Twelve Months

   $                          

D.

  

Rent Expense for Preceding Twelve Months

   $                             

Fixed Charge Coverage Ratio as of Financial Statement Date

          to 1.0      

(A – B) ÷ (C+D)

        

Minimum Fixed Charge Coverage Ratio permitted under Section 6.3(b):

   2.0 to 1.0

The undersigned has executed this Compliance Certificate as of the
                         day of                 .

 

 

   

Name:

 

 

   

Title:

 

 

 

2

 

 

1 For purposes of calculating the Leverage Ratio between the Closing Date and
February 1, 2010, Funded Debt shall be reduced by the amount of cash on the
balance sheet of the Borrower in an amount not to exceed $250,000,000.

2 To be signed by the chief financial officer or treasurer of the Borrower.



--------------------------------------------------------------------------------

EXHIBIT 9.6(b)

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor's rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:                                                 

 

2.

Assignee:                                                  [and is an
Affiliate/Approved Fund of [identify Lender]1]

 

3.

Borrower:        Nordstrom, Inc.

 

4.

Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement.

 

5.

Credit Agreement:        Credit Agreement, dated as of August 14, 2009, among
Nordstrom, Inc., the Lenders from time to time party thereto, and Bank of
America, N.A., as administrative agent.

 

 

1 Select as applicable.



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned

 

 

Aggregate

Amount of

Revolving

Commitment/Loans

for all Lenders

 

 

Amount of

Revolving

Commitment/Loans

Assigned

 

 

Percentage

Assigned of

Revolving

Commitment/Loans

2

 

Revolving Committed

Amount

  $                                            $                    
                                                            %      
                                        $              
                             $                                           
                                     %                                       
       $                                            $                    
                                                            %

 

[7.

Trade Date:                                  ]3

Effective Date:                                 , 20     [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]   By:  

 

  Title:   ASSIGNEE   [NAME OF ASSIGNEE]   By:  

 

  Title:  

 

 

2 Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment/Loans of all Lenders thereunder.

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

BANK OF AMERICA, N.A., as

Agent

By:

 

 

Title:

[Consented to:]5

NORDSTROM, INC.

By:

 

 

Title:

 

 

4 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.            Representations and Warranties.

1.1.     Assignor.   The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.   Assignee.   The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.            Payments.   From and after the Effective Date, the Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3.            General Provisions.   This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of Washington.



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

CONTROLLING STOCKHOLDERS*

Nordstrom, Inc.

All lineal descendants of John W. Nordstrom, including but not limited to:

 

Loyal McMillan

  

James F. Nordstrom

Linda Nordstrom

  

Bruce Nordstrom

John N. Nordstrom

  

Anne Gittinger

Susan Nordstrom Eberhardt            

  

and the lineal descendants and spouses of each of such persons and all trusts,
partnerships, estates or other entities through which the beneficial ownership
of Voting Stock (or other securities convertible into such Voting Stock) of the
Borrower is held by such persons (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

 

 

* Notwithstanding the title of this Exhibit or the references in the Credit
Agreement to those persons listed on this Exhibit as a group, nothing contained
here or in the Credit Agreement is intended to or means or implies that such
persons represent a group or voting block as described under the securities laws
of the United States or any state.



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

Personal Property Liens

 

STATE    DEBTOR    CURRENT SECURED PARTY    COLLATERAL    TYPE1   
ORIGINAL FILE NO. Arizona2                   Nordstrom fsb    Wells Fargo Bank,
National Association, as Indenture Trustee    Accounts and receivables related
to credit card agreements    S/I    200111965558    Nordstrom fsb    Wells Fargo
Bank, National Association, as Indenture Trustee    Accounts and receivables
related to credit card agreements    S/I    200111965569    Nordstrom fsb   
Wells Fargo Bank, National Association, as Indenture Trustee    Accounts and
receivables related to credit card agreements    S/I    200714789336   
Nordstrom fsb    Wells Fargo Bank, National Association, as Indenture Trustee   
Accounts and receivables related to credit card agreements    S/I   
200715017379 Colorado3                   Nordstrom Credit, Inc.    Wells Fargo
Bank, National Association, as Indenture Trustee    Credit card accounts sold &
proceeds    S/I    20012100371 Delaware4                   Nordstrom Credit Card
Receivables II, LLC    Wells Fargo Bank, National Association, as Indenture
Trustee    Accounts and receivables related to credit card agreements    S/I   
11371926

 

1      

  

S/I = Security Interest

L = Lease Filing

C = Consignment Filing

2 Search current as of May 28, 2009.

3 Search current as of June 11, 2009.

4 Search current as of June 22, 2009.



--------------------------------------------------------------------------------

STATE    DEBTOR    CURRENT SECURED PARTY    COLLATERAL    TYPE1   
ORIGINAL FILE NO. Washington5                   Cascade Court Limited
Partnership6    JPMorgan Chase Bank, N.A.    Personal property assets located on
specific real property.    S/I    933370222    Nordstrom, Inc.    Wells Fargo
Bank, National Association, as Indenture Trustee    Accounts, receivables and
other rights related to credit card receivables    S/I/    200133755093   
Nordstrom, Inc.    Sterling National Bank    Specific equipment    S/I   
200418218138    Nordstrom, Inc., Nordstrom – Dadeland, Nordstrom Café, Nordstrom
Ebar    Sysco Food Services of Southeast Florida, LLC    All inventory,
equipment, and goods manufactured by or distributed by secured party, all
proceeds and all existing or subsequently existing accounts, goods, instruments,
chattel paper, general intangibles and supporting obligations.    S/I   
200433632506    Nordstrom, Inc.7    Arnold M. Brasseur    All personal and real
property.    S/I    200510190608    Nordstrom, Inc.    Lazare Kaplan
International Inc.    Precious gems and related merchandise of every kind and
description delivered to the consignee by or on behalf of consignor and the
proceeds thereof.    C    200630007978    Nordstrom, Inc.    Kirkwood Community
College    All equipment and fixtures, specifically including rail system and
all components, all fixtures, shelving, fork lifts, office furniture computer
hardware , other    S/I    200631135441

 

5 Search current as of June 18, 2009 for Cascade Court and June 30, 2009 for
Nordstrom, Inc.

6 Borrower is a limited partner only, although it contributed 99% of the
capital.

7 This is a fraudulent filing, claiming “The Debtors have consented to this
Admiralty Maritime lien filing in the International Commercial Claim Within the
Admiralty Administrative Remedy Judgment by Estoppel Agreement/Contract File #
EE12272004AMB6. Registered #RB 916 152 900 US, perfected on April 11, 2005 in
the accounting and True Bill amount of $990,000,000.00.” Since it is of record,
is included for informational purposes. Please note, however, that a release was
filed on June 16, 2005 by debtor.



--------------------------------------------------------------------------------

STATE    DEBTOR    CURRENT SECURED PARTY    COLLATERAL    TYPE1   
ORIGINAL FILE NO.          information technology equipments, security cameras
and related devices located at 7700 18th Street SW, Cedar Rapids, Iowa         
Nordstrom. Inc.    Pacific Capital    Specific equipment    S/I    200821767469
   Nordstrom, Inc.    Kirkwood Community College    All equipment and fixtures,
specifically including rail system and all components, all fixtures, shelving,
fork lifts, office furniture computer hardware , other information technology
equipments, security cameras and related devices located at 7700 18th Street SW,
Cedar Rapids, Iowa    S/I    200829670259    Nordstrom, Inc.    CIT
Communications Finance Corporation    Leased equipment    S/I    200830800751   
Nordstrom, Inc.    Bank of the West    Specific equipment    S/I   
Equipment Financing
Agreement containing
security agreement
language



--------------------------------------------------------------------------------

Schedule 1.1(c)

Revolving Commitments

 

 

Lender

  

 

Commitment

 

  

 

Applicable
Percentage

     

Bank of America, N.A.

   $88,500,000.00        13.615384615%      

Wells Fargo Bank, N.A.

   $88,500,000.00        13.615384615%      

The Royal Bank of Scotland plc

   $75,000,000.00        11.538461538%      

U.S. Bank National Association

   $75,000,000.00        11.538461538%      

Fifth Third Bank

   $53,000,000.00        8.153846153%      

State Bank of India

   $40,000,000.00        6.153846153%      

Morgan Stanley Bank, National Association

   $35,000,000.00        5.384615384%      

The Bank of New York Mellon

   $30,000,000.00        4.615384615%      

Goldman Sachs Bank USA

   $25,000,000.00        3.846153846%      

JPMorgan Chase Bank, N.A.

   $25,000,000.00        3.846153846%      

KeyBank National Association

   $25,000,000.00        3.846153846%      

The Northern Trust Company

   $25,000,000.00        3.846153846%      

Union Bank, N.A.

   $25,000,000.00        3.846153846%      

Bank of Hawaii

   $10,000,000.00        1.538461538%      

Cathay United Bank

   $10,000,000.00        1.538461538%      

First Commercial Bank, Los Angeles Branch

   $10,000,000.00        1.538461538%      

Chang Hwa Commercial Bank, New York Branch

   $ 5,000,000.00        0.769230769%      

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

   $ 5,000,000.00        0.769230769%      

TOTAL

   $650,000,000.00        100.000000000%



--------------------------------------------------------------------------------

SCHEDULE 4.1

ORGANIZATION OF BORROWER AND SUBSIDIARIES

 

 

Name of Entity

 

  

 

Type of Entity

 

  

 

Ownership1

 

  

 

Place of Formation

 

Cascade Court, Limited

Partnership

   Ltd Partnership   

99% owned by

Nordstrom, Inc.

   Washington JSK Enterprises, Inc.    Corporation   

90% owned by

Nordstrom, Inc.

   Georgia Just Jeffrey, Inc.    Corporation   

90% owned by

Nordstrom, Inc.

   Georgia N2HC, Inc.    Corporation       Colorado NIHC, Inc.    Corporation   

100% owned by

N2HC, Inc.

   Colorado NLC, Inc.    Corporation       Washington

Nordstrom Credit Card

Receivables, II2

   LLC   

100% owned by

Nordstrom Credit,

Inc.

   Delaware

Nordstrom Credit

International, LLC3

   LLC   

100% owned by

Nordstrom

International Limited

   Oregon Nordstrom Credit, Inc.    Corporation       Colorado Nordstrom DC, LLC
   LLC   

1% owned by

Nordstrom

Distribution

Management, Inc. &

99% owned by

Nordstrom

Distribution, LLC

   Oregon

 

1 All subsidiaries are 100% owned by Nordstrom, Inc. unless otherwise noted.

2 Originally incorporated as Nordstrom Private Label Receivables LLC.

3 Originally incorporated in Nevada; later re-incorporated in Oregon, then
reorganized as a limited liability company.



--------------------------------------------------------------------------------

 

Name of Entity

 

  

 

Type of Entity

 

  

 

Ownership1

 

  

 

Place of Formation

 

Nordstrom Distribution

Management, Inc.

   Corporation       Oregon

Nordstrom Distribution,

Inc.

   Corporation       Washington

Nordstrom European

Capital Group SAS

     

100% owned by

Nordstrom

International Limited

   France Nordstrom fsb   

Federal

Savings Bank

      Federal Charter

Nordstrom International

Limited

   Corporation       Washington

Nordstrom Restaurant

Kansas, Inc.

   Corporation       Kansas

Nordstrom Restaurant

Texas, Inc.

   Corporation   

100% owned by

Nordstrom

Restaurant Kansas,

Inc.

   Texas Nordstrom, Inc    Corporation    Publicly Traded    Washington See
also:         

1700 Seventh, L.P. — owns

Nordstrom Corporate

Office Building

  

Limited

Partnership

  

49% owned by

Nordstrom, Inc.

   Washington



--------------------------------------------------------------------------------

SCHEDULE 4.5

MATERIAL LITIGATION

The Borrower has been named in various lawsuits, and intends to vigorously
defend itself. While the Borrower cannot predict the outcome of these lawsuits,
management believes these matters, including those listed below, will not have a
material adverse effect on the Borrower’s financial position, results of
operations or cash flows.

IP/PATENT CLAIMS:

SBJ Holdings 1, LLC vs. Blockbuster, Inc; Sears Brands, LLC; Sears Holdings
Corporations; Overstock.com, Inc.; Buy.com, Inc.; Barnes & Noble, Inc.;
Nordstrom, Inc.; Toys “R” Us, Inc. – Federal Court Patent Litigation (Eastern
District of Texas)

This matter was served on February 24, 2009. The complaint alleges that Borrower
and the other defendants are separately infringing on plaintiff SBJ Holding 1,
LLC’s (“SBJ”) patents. SBJ alleges that its patents cover certain types of
e-commerce and that Borrower’s online internet sales infringe on SBJ’s patents,
but the exact nature of the alleged infringement is unclear. SBJ’s infringement
allegations do not state what damages, if any, SBJ alleges it is entitled to
receive if it prevails or what type of other relief to which SBJ might be
entitled.

N.C.R.

Borrower has received several letters from N.C.R. claiming its point of sale
systems infringe a patent and offering a license. N.C.R. has not specifically
identified any patent allegedly violated. Borrower is currently investigating
N.C.R.’s claims.

Paul N. Ware and Financial Systems Innovation v. Abercrombie & Fitch et al
including Nordstrom – Federal Court Patent Litigation (Georgia)

Patent litigation over bar codes used on Borrower’s receipts. 110 retail
defendants are named in similar actions. The complaint alleges damages for
alleged infringement. Borrower is currently evaluating the infringement claim
and the patent. The Patent & Trademark Office recently reversed an invalidity
determination on the patent. As a result, the Borrower expects the suit to
become active again.

Card Activation Technologies, Inc. (aka Muehlberge) – Federal Court Patent
Litigation

The complaint in this case alleges infringement in method of processing
debit/credit transactions. The complaint seeks damages for alleged infringement.
Borrower is pursuing tender of the action to the vendors of the equipment it is
using.

WAGE AND HOUR:

Paladini/Faulkner/Kobzeff Litigation - Coordinated State Court Wage and Hour
Class Actions (California)

Complaints claim meal and rest period violations due to Loss Prevention agents
taking radios on breaks, thereby depriving them of a “duty free” break. Claim
involves Loss Prevention employees in California from July 3, 2004 to present.
Complaint seeks compensation for meal periods, rest breaks, related penalties
and injunctive relief. Discovery is currently under way.



--------------------------------------------------------------------------------

Alvarez Litigation –Federal Court Wage and Hour Class Action (California)

Complaint claims Borrower failed to timely pay wages at time of termination in
California. Discovery has been completed. Class certification has recently been
denied and is currently proceeding as an individual action.

Savala/Carducci/Young Litigation –State Court Wage and Hour Class Action
(California)

Complaint challenges Borrower’s commission structure, claiming improper
deduction from commissions due to returns. Case settled at mediation for
$12,500,000 ($10,000,000 cash and $2,500,000) vouchers on July 22, 2008. (A
lesser amount may ultimately be paid depending on the opt-in rate for class
members.) Preliminary approval of the settlement has occurred and the final
approval hearing is schedule for fall, 2009.

Monroe Litigation –State Court Wage and Hour Class Action (California)

Complaint claims misclassification of exempt managers resulting in failure to
pay overtime, failure to provide meal and rest periods and unfair competition.
The complaint asserts that those with manager titles are not truly managers
because they spend more than 50% of their work hours performing non-exempt
duties and do not have authority to exercise independent judgment or hire and
fire employees. Complaint seeks compensation for overtime, meal and rest
periods, related penalties, attorneys fees and cost. The case recently was
transferred to a different county and Borrower is pursuing its defense.

Nordstrom Notes:

Alfi v Nordstrom – US District Court, Southern District of California (San
Diego).

This case was filed in June, 2009. It is a purported nationwide class action
pertaining to the font size of the expiration date on Nordstrom Notes for the
period from October, 2005 through March, 2008. Complaint alleges that the
Borrower was unjustly enriched and also prays for declaratory relief. Borrower
has a motion to dismiss/motion to strike class allegations scheduled for hearing
on August 25, 2009.

Other

Borrower is subject to routine litigation incidental to its business. No
material liability is expected.



--------------------------------------------------------------------------------

SCHEDULE 9.5

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Nordstrom, Inc.

1700 Seventh Avenue, 12th Floor

Seattle, WA 98101-1397

Attn: Robert E. Campbell

Telephone: 206-303-3290

Facsimile: 206-303-3009

Electronic Mail: rob.campbell@nordstrom.com

With a copy to:

Nordstrom, Inc.

1700 Seventh Avenue, Suite 700

Seattle, WA 98101-4407

Attn: Robert B. Sari

Telephone: 206-303-2540

Facsimile: 206-303-2789

Electronic Mail: robert.sari@nordstrom.com

Copies of material notices, including notices of any Default, to:

Lane Powell PC

1420 Fifth Avenue, Suite 4100

Seattle, WA 98101

Attention: Joan Robinson

Telephone: (206) 233-6000

Facsimile: (206) 223-7107

Electronic Mail: robinsonj@lanepowell.com

Copies of material notices, including notices of any Default, to:

Moore & Van Allen PLLC

100 N. Tryon, 47th Floor

Charlotte, NC 28202

Attention: Lauren Biek

Telephone: 704-331-1166

Facsimile: 704-339-5920

Electronic Mail: laurenbiek@mvalaw.com



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Glenis Croucher

Telephone: 925-675-8361

Facsimile: 888-969-3315

Electronic Mail: glenis.croucher@bankofamerica.com

Payment Instructions:

Bank of America, N.A.

New York, NY

ABA # 026009593

Account No.: 3750836479

Account Name: Credit Services #5596

Ref: Nordstrom, Inc.

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

335 Madison Avenue 4th Floor

Mail Code: NY1-503-04-03

New York, NY 10017

Attention: Steven Gazzillo

Telephone: 646-556-0328

Facsimile: 212-901-7842

Electronic Mail: steven.gazzillo@bankofamerica.com